CREDIT AGREEMENT

Dated as of July 28, 2006

by and among

THE ST. JOE COMPANY,

as Borrower,

BANC OF AMERICA SECURITIES LLC

as Arranger

and

as Book Manager

AND

as Syndication Agent

BANK OF AMERICA, N.A.

as Administrative Agent,

and

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,

as Lenders

1

THIS CREDIT AGREEMENT (this “Agreement”) dated as of July 28, 2006 by and among
THE ST. JOE COMPANY, a corporation formed under the laws of the State of Florida
(the “Borrower”), BANC OF AMERICA SECURITIES LLC as Arranger, Book Manager and
Syndication Agent (the “Syndication Agent”), BANK OF AMERICA, N.A. as Agent (the
“Agent”), and each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5.

WHEREAS, Borrower has requested, and the Lender has agreed to provide a credit
facility (the “Loan”) in the amount of One Hundred Million and 00/100 Dollars
($100,000,000.00) to the Borrower, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Article I. Definitions



    Section 1.1. Definitions.  

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted LIBOR Rate” has the meaning set forth in the Note.

“Adjusted Asset Value” means Total Asset Value determined exclusive of assets
that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agent” means Bank of America, N.A., as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.

“Agent-Related Persons” means Agent, together with its Affiliates (including
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such persons and its Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement Date” means the date as of which this Agreement is dated.

“Amenity” means an amenity (such as a pool, golf course, club house, sporting
club, marina, bait shop, amusement facility or the like) directly associated
with a project of the Borrower in the ordinary course of business and consistent
with past practices.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1. in effect at such time:

                          Total Indebtedness to   Applicable Margin   Applicable
Margin Level   Total Asset Value   for LIBOR Loans   for Base Rate Loans
1
  < 0.10 to 1.00     0.40 %     0.0 %
 
     
 

 
                   
2
  > 0.10 to 1.00 and < 0.15 to 1.00     0.50 %     0.0 %
 
                   
 
                   
3
  > 0.15 to 1.00 and < 0.25 to 1.00     0.55 %     0.0 %
 
                   
 
                   
4
  > 0.25 to 1.00 and < 0.35 to 1.00     0.625 %     0.0 %
 
                   
 
                   
5
  > 0.35 to 1.00 and < 0.40 to 1.00     0.75 %     0.0 %
 
                   
 
                   
6
  > 0.40 to 1.00     1.00 %     0.0 %
 
                   

The Applicable Margin shall be determined by the Agent from time to time, based
on the range into which the ratio of Total Indebtedness to Total Asset Value as
set forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 8.3. then falls in the levels in the table set forth above
(each a “Level”). Any adjustment to the Applicable Margin shall be effective
(a) in the case of a Compliance Certificate delivered in connection with
quarterly financial statements of the Borrower delivered pursuant to
Section 8.1., as of the date 45 days following the end of the last day of the
applicable fiscal quarter covered by such Compliance Certificate, (b) in the
case of a Compliance Certificate delivered in connection with annual financial
statements of the Borrower delivered pursuant to Section 8.2., as of the date
90 days following the end of the last day of the applicable fiscal year covered
by such Compliance Certificate, and (c) in the case of any other Compliance
Certificate, as of the date 5 Business Days following the Agent’s request for
such Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin shall equal the
percentages corresponding to Level 6 until the date of the delivery of the
required Compliance Certificate. As of the Agreement Date, and thereafter until
changed as provided above, the Applicable Margin is determined based on Level 2.

“Arranger” means Banc of America Securities LLC, together with its successors
and permitted assigns.

“Assignee” has the meaning given that term in Section 12.5(d).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit “A.”

“Base Rate” has the meaning set forth in the Note.

“Base Rate Loan” means a portion of the Loan bearing interest at a rate based on
the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Tampa, Florida are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.40 per square foot for office Properties and $0.15 per
square foot for retail or industrial Properties times (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in determinations of Capital Reserves. If the term Capital Reserves is
used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower
and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means eight and three quarters percent (8.75%).

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) time deposits and certificates of deposit
with maturities of not more than one year from the date acquired issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commercial Property” means any operating Property that is operating, or is to
be developed, as retail, office, industrial or multifamily apartments for rent.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction” means Commercial Properties and Properties being developed as
condominiums, in each undergoing vertical development. Construction shall be
valued as the sum of (i) the fully-budgeted costs for the construction of a
given parcel of real property (including, without limitation, reserves for
construction interest and operating deficits, tenant improvements, leasing
commissions, and infrastructure costs (but exclusive of the cost of improvements
to be paid by tenants or parties other than the Borrower or its Subsidiaries)),
as reasonably determined by the Borrower in good faith, plus (ii) the value of
such parcel of real property determined as provided in the definition of “Land”.
The phrase “vertical development” shall not be construed to mean development of
infrastructure of a Property.

“Construction-in-Process” means cash expenditures for improvements (including
indirect costs internally allocated and development costs) determined in
accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to the
terms of the Note.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
portion of the Loan of either Base Rate Principal or LIBOR Rate Principal to the
other type of Loan pursuant to the terms of the Note.

“Credit Document” means this Agreement, the Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

“Credit Event” means any of the following: (a) the making (or deemed making) of
the Loan, (b) the Continuation of a LIBOR Loan, and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debt Service” means, for any period, the sum of (a) Interest Expense for such
period, and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet, early repayment or similar principal payment which, in each
case, repays such Indebtedness in full. Debt Service shall include a
proportionate share of items (a) and (b) of all Unconsolidated Affiliates.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means a Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Agent, until such
Lender cures such failure as permitted in this Agreement.

“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.

“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by Agent and/or
an Electing Lender, as applicable, to the date such amount is repaid to Agent
and/or such Electing Lender, as applicable, at the rate per annum applicable to
such Defaulting Lender Amount under the Loan or otherwise at the Base Rate.

“Derivatives Contract” means any and all Hedge Agreements and any other rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement. Not
in limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Development Property” means a Commercial Property currently under development
that has not achieved an Occupancy Rate of at least 80%, or on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been completed. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80%.

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Credit Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall
be adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. Notwithstanding the foregoing, while an
Event of Default under subsection (a), (b), (e), (f) or (g) of
Section 10.1. exists, “Eligible Assignee” shall mean any Person that is not an
individual.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) developed as an office, retail,
residential home, or industrial property, (ii) a Development Property or
(iii) Land; (b) the Property is owned, or leased under a Ground Lease, entirely
by the Borrower and/or a Guarantor; (c) neither such Property, nor any interest
of the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; (d) if such Property is
owned or leased by a Guarantor (i) none of the Borrower’s direct or indirect
ownership interest in such Guarantor is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Guarantor, as
applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies (if developed), title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.4
and any other fees payable by the Borrower hereunder or under any other Credit
Document.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, controller, treasurer or assistant
treasurer of the Borrower.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Fixed Charges.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary).

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, or (iv) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit “B.”

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 30 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to nonrecourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
pro rata share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s pro rata share of the ownership of such partnership
or joint venture (except if such Indebtedness, or portion thereof, is recourse
to such Person, in which case the greater of such Person’s pro rata portion of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). The Loan shall constitute
Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s pro rata share of Interest Expense of Unconsolidated
Affiliates for such period.

“Interest Period” has the meaning set forth in the Note.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Credit Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from either Rating Agency.

“Land” means (i) land on which no development (other than improvements that are
not material or are temporary in nature) has occurred and (ii) land on which a
project is currently under development so long as the calculation of Total Asset
Value does not include any NOI attributable to such Property. For purposes of
this Agreement, Land shall be valued as follows:

(a) $50,000 per acre for acreage related to the Borrower’s Towns and Resorts
segment which is either entitled or currently in the entitlement process; 

(b) $2,000 per acre for acreage related to the Borrower’s Towns and Resorts
segment which is neither entitled nor currently in the entitlement process; 

(c) $8,000 per acre for acreage related to the Borrower’s Land Company segment
which is either entitled or currently in the entitlement process; 

(d) $1,500 per acre for acreage related to the Borrower’s Land Company segment
which is neither entitled nor currently in the entitlement process;

(e) $40,000 per acre for acreage related to Borrower’s Commercial segment which
is either entitled or currently in the entitlement process;

(f) $1,750 per acre for acreage related to Borrower’s Commercial segment which
is neither entitled or in the entitlement process;

(g) $1,500 per acre for acreage classified by the Borrower as ANRR Right-of-Way,
Conservation/Mitigation, Corporate, Mitigation, or Overlap; and

(h) $1,200 per acre for acreage classified by the Borrower as Timberland or not
elsewhere classified by the Borrower.

For the avoidance of doubt, a project is deemed entitled when all major
discretionary governmental land-use approvals have been received. The Borrower,
the Agent and each of the Lenders acknowledge that an entitled project may
require additional permits for development and/or build-out and also may be
subject to legal challenge. The per acre values set forth above will be reviewed
on each anniversary date of the Agreement Date and adjusted as requested by the
Borrower and consented to by the Requisite Lenders or as otherwise reasonably
determined by the Requisite Lenders in good faith after consultation with the
Borrower.

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender the office of such Lender specified as
such on its signature page hereto or in the applicable Assignment and Acceptance
Agreement, or such other office of such Lender of which such Lender may notify
the Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” has the meaning set forth in the Note.

“LIBOR Loan” means a portion of the Loan bearing interest at a rate based on
LIBOR.

“LIBOR Margin” has the meaning set forth in the Note.

“LIBOR Rate” has the meaning set forth in the Note.

“LIBOR Reserve Percentage” has the meaning set forth in the Note.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a precautionary
filing of a financing statement (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

“Loan” means the $100,000,000 credit facility made available to the Borrower
under the terms set forth in this Credit Agreement.

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations. Schedule 1.1 sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issue of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which the Loan is scheduled to be due and payable in full.

“Margin Stock” has the meaning given that term in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or performance of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its obligations under
any Credit Document to which it is a party, (c) the validity or enforceability
of any of the Credit Documents, (d) the rights and remedies of the Lenders and
the Agent under any of the Credit Documents or (e) the timely payment of the
principal of or interest on the Loan or other amounts payable in connection
therewith.

“Material Contract” means any contract or other arrangement (other than Credit
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary to which more than $50,000,000 of
Total Asset Value is attributable.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Credit Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Commercial Property and for a
given period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course from such Commercial Property (including proceeds of rent
loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Commercial Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Commercial Property, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Commercial Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of three percent (3.0%) of the gross
revenues for such Commercial Property for such period.

“Note” means that certain promissory note or promissory notes of even date
herewith, executed by the Borrower in favor of the Lender in the aggregate
original principal amount of $100,000,000.00, as the same may be amended,
extended, supplemented or renewed from time to time.

“Note Agreements” means collectively, the 2002 Note Agreement, the 2004 Note
Agreements and the 2005 Note Agreements.

“Notice of Continuation” means a notice in the form specified by Agent to be
delivered to the Agent evidencing the Borrower’s request for the Continuation of
a LIBOR Loan, all in accordance with the provisions of the Note.

“Notice of Conversion” means a notice in the form specified by Agent to be
delivered to the Agent evidencing the Borrower’s request for the Conversion of a
portion of the Loan in accordance with the provisions of the Note.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all portions of the Loan;
and (b) all other indebtedness, liabilities, obligations, covenants and duties
of the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Credit Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage units of such Property. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant
build-out or that is otherwise scheduled to be open for business within 90 days
of such date.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Parking Transactions” means certain structured facility and related
transactions pursuant to which an unrelated developer entity will develop or
purchase new real estate projects under the contractual direction and control of
the Borrower. Each Parking Transaction will have substantially the following
attributes: (i) up to 100% of the capital for such development will be financed
by the unrelated developer entity through the issuance of a combination of
Equity Interests and Indebtedness; (ii) the Borrower (or a Subsidiary of the
Borrower) will lease the projects and will have the option to purchase the
projects for cost; (iii) the Borrower may or may not Guaranty the Indebtedness
issued by the unrelated developer entity and, in the case of a lease arrangement
between the unrelated developer entity and a Subsidiary of the Borrower, may or
may not Guaranty the lease obligations of such Subsidiary; and (iv) the Borrower
expects that such purchases will be made when they can be matched with land
sales to create a tax-free exchange.

“Participant” has the meaning given that term in Section 12.5.(c).

“Payment Amount” means an advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Cost, or any other amount that a
Lender is required to fund under this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or such Guarantor;
and (g) Liens in existence as of the Agreement Date and set forth in
Schedule 6.1.(f).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” has the meaning set forth in the Note.

“Principal Office” means the office of the Agent located at 101 East Kennedy
Boulevard, Mail Code FL1-400-06-10, 6th Floor, Tampa, Florida 33602, or such
other office of the Agent as the Agent may designate from time to time.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all portions of the Loan held by such Lender at such time and the
denominator of which is the total outstanding amount of the Loan held by all
Lenders at such time. The initial Pro Rata Share of each Lender named on the
signature pages hereto is set forth opposite the name of that Lender on its
respective signature page.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Rating Agencies” means S&P and Moody’s.

“Register” has the meaning given that term in Section 12.5.(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Requisite Lenders” means, as of any date, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loan provided, that the portion of
the aggregate outstanding Loan held by any Defaulting Lender shall be excluded
for purposes of making a determination of Requisite Lenders.

“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, the president, the chief financial officer or any other
Financial Officer of the Borrower, and any other officer or similar official
thereof responsible for the administration of the obligations of the Borrower in
respect of this Agreement and (b) with respect to any Subsidiary, the chief
executive officer or the chief financial officer of such Subsidiary

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any Subsidiary now or hereafter outstanding.

“St. Joe Finance Company” means St. Joe Finance Company, a Florida corporation,
qualified as a REIT and capitalized primarily with promissory notes from the
Borrower and certain Guarantors, which notes are secured by unrecorded mortgages
on substantially all of the real property owned by the Borrower and such
Guarantors.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication) the Borrower’s pro rata share of
the Secured Indebtedness of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $25,000,000 of
Total Asset Value is attributable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP and excluding the impact
of Interpretation No. 46 of the Financial Accounting Standards Board.

“Tangible Net Worth” means Total Asset Value minus Total Indebtedness.

“Taxes” has the meaning given that term in Section 3.9.

“Termination Date” means January 31, 2007, or such later date to which the
Termination Date may be extended pursuant to Section 2.7.

“Total Asset Value” means the sum of all of the following (without duplication)
of the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis: (a) with respect to each
Commercial Property (other than a Development Property and a Property acquired
during the most recent period of four consecutive fiscal quarters) owned by the
Borrower or any Subsidiary, the quotient of (i) Net Operating Income
attributable to such Commercial Property for the period of four consecutive
fiscal quarters most recently ended divided by (ii) the Capitalization Rate,
plus (b) the GAAP book value of Properties acquired during the most recent
period of four consecutive fiscal quarters, plus (c) with respect to each
Development Property and each other Property that is under development,
Construction-in-Process until the earlier of the (i) one year anniversary date
of project completion or (ii) the fiscal quarter after the Property achieves an
Occupancy Rate of 80%, plus (d) the GAAP book value of all Amenities, plus
(e) the value of Land as determined in accordance with the definition thereof,
plus (f) the GAAP book value of all other Properties not otherwise included in
any of the immediately preceding clauses (a) through (e), plus (g) the
undepreciated GAAP book value of all other tangible assets of the Borrower, each
of the Guarantors and their respective Subsidiaries that would, in accordance
with GAAP, be classified as assets on a consolidated balance sheet of the
Borrower, the Guarantors and their respective Subsidiaries as of such date. The
Borrower’s pro rata share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. For purposes of determining Total Asset
Value, Net Operating Income from Commercial Properties disposed of by the
Borrower or any Subsidiary during the immediately preceding period of four
consecutive fiscal quarters of the Borrower shall be excluded. For the purposes
of calculating the value of undepreciated tangible assets under the immediately
preceding clause (g), assets included in the Parking Transactions (whether or
not such assets are consolidated for financial accounting purposes) shall be
included, except to the extent that the Total Asset Value attributable to assets
included in the Parking Transactions would exceed 10% of the Total Asset Value,
in which case such excess shall be excluded.

“Total Indebtedness” means all Indebtedness of the Borrower and all Subsidiaries
determined on a consolidated basis.

“2002 Note Agreements” means those separate Note Purchase Agreements dated as of
February 7, 2002 by and between the Borrower and the initial 2002 noteholders,
regarding $18,000,000 of the Borrower’s 5.64% Senior Secured Notes, Series A due
February 7, 2005, $67,000,000 of the Borrower’s 6.66% Senior Secured Notes,
Series B, due February 7, 2007, $15,000,000 of the Borrower’s 7.02% Senior
Secured Notes, Series C, due February 7, 2009, and $75,000,000 of the Borrower’s
7.37% Senior Secured Notes, Series D, due February 7, 2012.

“2004 Note Agreements” means those separate Note Purchase Agreements dated as of
June 8, 2004 by and between the Borrower and the initial 2004 noteholders,
regarding $25,000,000 of the Borrower’s 4.97% Senior Secured Notes, Series E,
due June 8, 2009 and $75,000,000 of the Borrower’s 5.31% Senior Secured Notes,
Series F, due June 8, 2011.

“2005 Note Agreements” means those separate Note Purchase Agreements dated as of
August 25, 2005 by and between the Borrower and the initial 2005 noteholders
regarding $65,000,000 5.28% Senior Notes, Series G, due August 25, 2015,
$65,000,000 5.38% Senior Notes, Series H, due August 25, 2017 and $20,000,000
5.49% Senior Notes, Series I, due August 25, 2020.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means Total Asset Value determined with respect to
Eligible Properties only. To the extent the amount of Unencumbered Asset Value
attributable to assets owned by Subsidiaries of which the Borrower does not own,
directly or indirectly, at least 66-2/3% of the Equity Interests would exceed
10% of Unencumbered Asset Value, such excess shall be excluded from Unencumbered
Asset Value.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. Notwithstanding the foregoing, St. Joe Finance Company shall be
considered a Wholly Owned Subsidiary of the Borrower so long as not less than
99% (measured by both voting power and economic interest) of the outstanding
Equity Interests of St. Joe Finance Company is owned, directly or indirectly, by
the Borrower.



    Section 1.2. General; References to Times.  

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Tampa, Florida time.



    Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.  

When determining the Borrower’s compliance with any financial covenant contained
in any of the Credit Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.



    Section 1.4. FAS 141 and FIN 46.  

When determining the Borrower’s compliance with any financial covenant contained
in any of the Credit Documents the impact of Statement of Financial Accounting
Standards No. 141 and Interpretation No. 46 of the Financial Accounting
Standards Board shall be excluded.

Article II. Credit Facility



    Section 2.1. Loan.  

Subject to the terms and conditions hereof, the Borrower shall be entitled to
borrow from the date hereof through December 31, 2006, and agrees to borrow from
the Lenders in one or more draws, on a non-revolving basis, an aggregate amount
not to exceed $100,000,000.00. The Borrower shall notify the Bank of its intent
to make a draw under the Note, not less than seven (7) business days prior to
the requested date of such draw. Borrower’s notice of its intent to make a draw
shall include copies of the notice(s) of prepayment given to the note holders
being paid off. All draws under the Loan shall be in an amount no greater than
the aggregate amount set forth in the prepayment notices accompanying the draw
request, and the draw proceeds shall be used solely to payoff such noteholders.
In connection with any draw, Borrower shall provide Agent satisfactory
information after the draw has been disbursed confirming the subject prepayments
were made. Each Lender severally agrees to make advances of its Pro Rata Share
of the Loan proceeds in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Loan (except for Agent with respect to
Administrative Agent Advances), on the terms and subject to the conditions set
forth in this Agreement. Each Lender’s commitment to lend shall expire and
terminate automatically on the earlier of December 31, 2006 and the date the
Loan is prepaid in full. The Loan is not revolving. Any amount repaid may not be
reborrowed.



    Section 2.2. Rates and Payment of Interest on Loan.  

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin;

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR Rate
for such Loan for the Interest Period therefor plus the Applicable Margin;

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of the Lenders interest at the Past-Due
Rate (as defined in the Note) on the outstanding principal amount under the
Note.

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof or the Conversion
of such Loan to a Loan of another interest rate type (but only on the principal
amount so paid, prepaid, Continued or Converted). Interest payable at the
Past-Due Rate shall be payable from time to time on demand. Promptly after the
determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrower. All determinations by the Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.



    Section 2.3. Number of Interest Periods.  

There shall be no more than four (4) different Interest Periods for Libor Rate
Elections (as defined in the Note) outstanding at any time.



    Section 2.4. Repayment of Loan.  

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loan, on the Termination Date.



    Section 2.5. Prepayments.  

Subject to the provisions set forth in Section 4 of the Note, the Borrower may
prepay the Loan, in whole or in part, at any time without premium or penalty.



    Section 2.6. Note.  

The Loan, in addition to this Agreement, is also to be evidenced by the Note.
The Note shall be in the form of Exhibit “C.”

(a) Records. The date, amount, interest rate, type and duration of Interest
Periods (if applicable) of each rate election by the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books and such entries shall be binding on the Borrower, absent manifest
error; provided, however, that the failure of a Lender to make any such record
shall not affect the obligations of the Borrower under any of the Credit
Documents.

(b) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from the Agent that the Note has been lost, stolen, destroyed
or mutilated, and (ii) (A) in the case of loss, theft or destruction, an
unsecured agreement of indemnity from the Agent in form reasonably satisfactory
to the Borrower, or (B) in the case of mutilation, upon surrender and
cancellation of the Note, the Borrower shall at its own expense execute and
deliver to the Agent a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.



    Section 2.7. Extension of Termination Date.  

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one (1) six-month period. Extension of the Termination Date
shall not extend the draw period, which in all events shall terminate on
December 31, 2006. The Borrower may exercise the right to extend the Termination
Date only by executing and delivering to the Agent, at least thirty (30) days
prior to January 31, 2007, a written request for such extension (an “Extension
Request”). Upon satisfaction of the following conditions and receipt of the
Extension Request, the Termination Date shall be extended to July 31, 2007:

(a) The Borrower shall have paid all fees due under Section 3.4 of this Credit
Agreement;

(b) All conditions set forth in the Note for the extension of the Termination
Date shall have been satisfied;

(c) Immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Credit Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Credit Documents.

Section 2.8. Administrative Agent Advances. Agent is authorized, from time to
time, in Agent’s sole discretion to make, authorize or determine advances of the
Loan, or otherwise expend funds, on behalf of Lenders (“Administrative Agent
Advances”), (i) to pay any costs, fees and expenses as described in Section 12.2
herein, (ii) after the occurrence of a Default when Agent deems necessary or
desirable to preserve or protect the rights and remedies granted to Lenders
under this Agreement. Administrative Agent Advances shall be repayable on
demand, and if unpaid by Lenders as set forth below shall bear interest at the
rate applicable to such amount under the Loan or if no longer applicable, at the
Base Rate. Agent shall notify each Lender in writing of each Administrative
Agent Advance. Upon receipt of notice from Agent of its making of an
Administrative Agent Advance, each Lender shall make the amount of such Lender’s
Pro Rata Share of the outstanding principal amount of the Administrative Agent
Advance available to Agent, in same day funds, to such account of Agent as Agent
may designate, (i) on or before 3:00 p.m. (Agent’s Time) on the day Agent
provides Lenders with notice of the making of such Administrative Agent Advance
if Agent provides such notice on or before 12:00 p.m. (Agent’s Time), or (ii) on
or before 12:00 p.m. on the Business Day immediately following the day Agent
provides Lenders with notice of the making of such advance if Agent provides
notice after 12:00 p.m. (Agent’s Time).

Article III. Payments, Fees and Other General Provisions



    Section 3.1. Payments.  

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Credit Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.3.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of the Lender(s) under this Agreement or the Note shall be paid to the
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other
Credit Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.



    Section 3.2. Pro Rata Treatment.  

Except to the extent otherwise provided herein, each payment or prepayment of
principal under the Note shall be made for the account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Note then held
by each such Lender. Each payment of interest on the Note by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the amounts
of interest then due on the outstanding principal amount of the Note then held
by such Lenders.



    Section 3.3. Minimum Amounts.  

(a) Borrowings and Conversions. Each Base Rate election under the Note shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof. Each rate election, Conversion and Continuation of
LIBOR Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(b) Prepayments. Each voluntary prepayment under the Loan shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof (or, if less, the aggregate principal amount of the Loan then
outstanding).



    Section 3.4. Fees.  

(a) Facility Fees. The Borrower shall pay to the Agent for the account of the
Lenders, a facility fee in the amount of $100,000.00 on the date hereof for
establishing the credit arrangements hereunder.

(b) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.7, the Borrower agrees to pay to the Agent for
the account of the Lenders a fee equal to five basis points (.05%) of the
outstanding principal amount of the Loan amount at the time of such extension.
Such fee shall be due and payable in full on the date the Agent receives the
Extension Request pursuant to such Section.

(c) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.



    Section 3.5. Computations.  

Unless otherwise expressly set forth herein, any accrued interest on the Note or
any other Obligations, and all Fees due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.



    Section 3.6. Usury.  

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.



    Section 3.7. Agreement Regarding Interest and Charges.  

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest set forth in the Note. Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Credit Documents, are charges made to compensate the Agent or any such Lender
for underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.



    Section 3.8. Defaulting Lenders.  

(a) Notice and Cure of Lender Default; Election Period; Electing Lenders. Agent
shall notify (such notice being referred to as the “Default Notice”) Borrower
(for Loan advances) and each non-Defaulting Lender if any Lender is a Defaulting
Lender. Each non-Defaulting Lender shall have the right, but in no event or
under any circumstance the obligation, to fund such Defaulting Lender Amount,
provided that within twenty (20) days after the date of the Default Notice (the
“Election Period”), such non-Defaulting Lender or Lenders (each such Lender, an
“Electing Lender”) irrevocably commit(s) by notice in writing (an “Election
Notice”) to Agent, the other Lenders and Borrower to fund the Defaulting Lender
Amount. If Agent receives more than one Election Notice within the Election
Period, then the commitment to fund the Defaulting Lender Amount shall be
apportioned pro rata among the Electing Lenders in the proportion that the
amount of each such Electing Lender’s Commitment bears to the total Commitments
of all Electing Lenders. If the Defaulting Lender fails to pay the Defaulting
Lender Payment Amount within the Election Period, the Electing Lender or
Lenders, as applicable, shall be automatically obligated to fund the Defaulting
Lender Amount (and Defaulting Lender shall no longer be entitled to fund such
Defaulting Lender Amount) within three (3) Business Days following the
expiration of the Election Period to reimburse Agent or make payment to
Borrower, as applicable. Notwithstanding anything to the contrary contained
herein, if Agent has funded the Defaulting Lender Amount, Agent shall be
entitled to reimbursement for its portion of the Defaulting Lender Payment
Amount pursuant to Article XI.

(b) Removal of Rights; Indemnity. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by or on behalf of Borrower to Agent for the
Defaulting Lender’s benefit; nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder or under any Note until all Defaulting Lender
Payment Amounts are paid in full. Amounts payable to a Defaulting Lender shall
be paid by Agent to reimburse Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Credit Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Credit Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Agent and/or the non-Defaulting Lenders under, any
Loan Document which is made subsequent to the Defaulting Lender’s becoming a
Defaulting Lender. This Section shall remain effective with respect to a
Defaulting Lender until such time as the Defaulting Lender shall no longer be in
default of any of its obligations under this Agreement by curing such default by
payment of all Defaulting Lender Payment Amounts (i) within the Election Period,
or (ii) after the Election Period with the consent of the non-Defaulting
Lenders. Such Defaulting Lender nonetheless shall be bound by any amendment to
or waiver of any provision of, or any action taken or omitted to be taken by
Agent and/or the non-Defaulting Lenders under any Loan Document which is made
subsequent to that Lender’s becoming a Defaulting Lender and prior to such cure
or waiver. The operation of this subsection or the subsection above alone shall
not be construed to increase or otherwise affect the Commitment of any
non-Defaulting Lender, or relieve or excuse the performance by Borrower of their
duties and obligations hereunder or under any of the other Credit Documents.
Furthermore, nothing contained in this Section shall release or in any way limit
a Defaulting Lender’s obligations as a Lender hereunder and/or under any other
of the Credit Documents. Further, a Defaulting Lender shall indemnify and hold
harmless Agent and each of the non-Defaulting Lenders from any claim, loss, or
costs incurred by Agent and/or the non-Defaulting Lenders as a result of a
Defaulting Lender’s failure to comply with the requirements of this Agreement,
including, without limitation, any and all additional losses, damages, costs and
expenses (including, without limitation, attorneys’ fees) incurred by Agent and
any non-Defaulting Lender as a result of and/or in connection with (i) a
non-Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement
action brought by Agent against a Defaulting Lender, and (iii) any action
brought against Agent and/or Lenders. The indemnification provided above shall
survive any termination of this Agreement.

(c) Commitment Adjustments. In connection with the adjustment of the amounts of
the Loan Commitments of the Defaulting Lender and Electing Lender(s) upon the
expiration of the Election Period as aforesaid, Borrower, Agent and Lenders
shall execute such modifications to the Credit Documents as shall, in the
reasonable judgment of Agent, be necessary or desirable in connection with the
adjustment of the amounts of Commitments in accordance with the foregoing
provisions of this Section. For the purpose of voting or consenting to matters
with respect to the Credit Documents such modifications shall also reflect the
removal of voting rights of the Defaulting Lender and increase in voting rights
of Electing Lenders to the extent an Electing Lender has funded the Defaulting
Lender Amount. In connection with such adjustments, Defaulting Lenders shall
execute and deliver an Assignment and Acceptance Agreement covering that
Lender’s Commitment and otherwise comply with Section 12.5. If a Lender refuses
to execute and deliver such Assignment and Acceptance Agreement or otherwise
comply with Section 12.5, such Lender hereby appoints Agent to do so on such
Lender’s behalf. Agent shall distribute an amended Schedule of Lenders, which
shall thereafter be incorporated into this Agreement, to reflect such
adjustments. However, all such Defaulting Lender Amounts funded by Agent or
Electing Lenders shall continue to be Defaulting Lender Amounts of the
Defaulting Lender pursuant to its obligations under this Agreement.

(d) No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount within the Election Period, Agent shall, upon the
expiration of the Election Period, so notify Borrower and each Lender.

(e) Several Obligations; No Liability, No Release. Notwithstanding that certain
of the Credit Documents now or hereafter may have been or will be executed only
by or in favor of Agent in its capacity as such, and not by or in favor of
Lenders, any and all obligations on the part of Agent (if any) to make any
advances of the Loan or reimbursements for other Payment Amounts shall
constitute the several (and not joint) obligations of the respective Lenders on
a ratable basis, according to their respective Pro Rata Shares. Except as may be
specifically provided in this Agreement, no Lender shall have any liability for
the acts of any other Lender. No Lender shall be responsible to Borrower or any
other person for any failure by any other Lender to fulfill its obligations to
make advances of the Loan or reimbursements for other Payment Amounts, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein. The failure of any Lender to pay to Agent its Pro
Rata Share of a Payment Amount shall not relieve any other Lender of any
obligation hereunder to pay to Agent its Pro Rata Share of such Payment Amounts
as and when required herein, but no Lender shall be responsible for the failure
of any other Lender to so fund its Pro Rata Share of the Payment Amount. In
furtherance of the foregoing, Lenders shall comply with their obligation to pay
Agent their Pro Rata Share of such Payment Amounts regardless of (i) the
occurrence of any Default hereunder or under any Loan Document; (ii) a default
by Borrower under the Permanent Loan Commitment, if applicable, (iii) any
failure of consideration, absence of consideration, misrepresentation, fraud, or
any other event, failure, deficiency, breach or irregularity of any nature
whatsoever in the Credit Documents; or (iv) any bankruptcy, insolvency or other
like event with regard to any Borrower; Permanent Lender, if any, or Guarantor.
The obligation of Lenders to pay to such Payment Amounts are in all regards
independent of any claims between Agent and any Lender.

(f) Replacement of Lenders. If any Lender is a Defaulting Lender, Borrower may,
upon notice to such Lender and the Agent, replace such Lender by causing such
Lender to assign its Commitment with the payment of any assignment fee by the
replaced Lender to one or more other lenders or Eligible Assignees acceptable to
Borrower, and the Agent. Borrower shall or shall cause the replacement lender to
(subject to the provisions of this Section 3.8) providing for payment of all
Defaulting Lender Payment Amounts to Agent and/or Electing Lenders, as
applicable, prior to payment of amounts due to a Defaulting Lender), (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement, and (y) provide a release of such Lender from
its obligations under the Credit Documents. Any Lender being replaced shall
execute and deliver an Assignment and Acceptance Agreement covering that
Lender’s Commitment and otherwise comply with Section 12.5. If a Lender being
replaced refuses to execute and deliver such Assignment and Acceptance Agreement
or otherwise comply with Section 12.5, such Lender hereby appoints Agent to do
so on such Lender’s behalf. Agent shall distribute an amended Schedule of
Lenders, which shall thereafter be incorporated into this Agreement, to reflect
adjustments to Lenders and their Commitments.



    Section 3.9. Taxes.  

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loan and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Credit Document), and (iv) any taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges to
the extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Foreign Lender or
the Agent, if it is organized under the laws of a jurisdiction outside of the
United States of America, if such Foreign Lender or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Foreign
Lender, to the extent it may lawfully do so, fails to deliver the above forms or
other documentation, then the Agent may withhold from any payments to be made to
such Foreign Lender under any of the Credit Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent. The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

Article IV. Yield Protection, Etc.



    Section 4.1. Additional Costs; Capital Adequacy.  

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loan hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Credit Documents in respect of any portion of the Loan or such
obligation or the maintenance by such Lender of capital in respect of its
portion of the Loan or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other
Credit Documents in respect of any of such portion of the Loan or its Commitment
(other than taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.9.(a)); or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of Adjusted LIBOR Rate
for such Loan) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender, or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on a LIBOR Loan is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other type of
Loan into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5 shall
apply).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.



    Section 4.2. Suspension of LIBOR Loans.  

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR Rate for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR Rate for such
Interest Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR Rate will not adequately and fairly reflect the cost to the
Lenders of making or maintaining a LIBOR Loan for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue a LIBOR Loan
or Convert portions of the Loan into a LIBOR Loan and the Borrower shall, on the
last day of each current Interest Period for each outstanding LIBOR Loan, either
repay such Loan or Convert such Loan into a Base Rate Loan.



    Section 4.3. Illegality.  

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain a LIBOR Loan hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert portions of the Loan of any other type into, a LIBOR
Loan shall be suspended until such time as such Lender may again make and
maintain a LIBOR Loan (in which case the provisions of Section 4.5. shall be
applicable).



    Section 4.4. Compensation.  

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.



    Section 4.5. Treatment of Affected Loan.  

If the obligation of any Lender to make a LIBOR Loan or to Continue, or to
Convert Base Rate Loans into, a LIBOR Loan shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all portions of the Loan that would otherwise be made or Continued by such
Lender as a LIBOR Loan shall be made or Continued instead as Base Rate Loans,
and all Base Rate Loans of such Lender that would otherwise be Converted into
LIBOR Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loan pursuant to this Section no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when LIBOR Loans made by other Lenders are outstanding, then such Lender’s Base
Rate Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all portions of the Loan held by
the Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, types and Interest Periods) in accordance with their
respective Commitments.



    Section 4.6. Change of Lending Office.  

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to its portion of the Loan affected by the matters
or circumstances described in Section 3.9., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



    Section 4.7. Assumptions Concerning Funding of LIBOR Loans.  

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Article V. Conditions Precedent



    Section 5.1. Initial Conditions Precedent.  

The obligation of the Lender to effect or permit the occurrence of the first
Credit Event hereunder, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) The Note executed by the Borrower, payable to the Lender and complying with
the applicable provisions of this Agreement;

(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;

(iv) An opinion of counsel to the Borrower and those Guarantor to which,
together with the Borrower, at least 90.0% of Adjusted Asset Value is
attributable, addressed to the Agent and the Lenders, addressing the matters set
forth in Exhibit “D.”

(v) A certificate of good standing or certificate of similar meaning with
respect to each such Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(vi) A certificate signed by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each such Loan Party and a
certificate of incumbency certifying that there have been no changes in the
governing documents of such Loan Party since July 22, 2005 with respect to each
of the officers of such Loan Party authorized to execute and deliver the Credit
Documents to which such Loan Party is a party, and in the case of the Borrower,
and the officers of the Borrower then authorized to deliver Notices of
Continuation and Notices of Conversion;

(vii) The Fees then due and payable under Section 3.4, and any other Fees
payable to the Agent and the Lenders on or prior to the Effective Date;

(viii) A Compliance Certificate calculated as of March 31, 2006 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loan to be funded on the Closing Date);

(ix) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Credit Documents to which it is a
party;

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Credit Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Credit Documents.



    Section 5.2. Conditions Precedent to the Loan.  

The obligations of the Lenders to make the Loan is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making the Loan or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Credit Documents to which any of them
is a party, shall be true and correct in all material respects on and as of the
date of the making of the Loan with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Credit
Documents. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, if such Credit Event
is the making of the Loan, the Borrower shall be deemed to have represented to
the Agent and the Lenders at the time such Loan is made that all conditions to
the occurrence of such Credit Event contained in this Article V. have been
satisfied.

Article VI. Representations and Warranties



    Section 6.1. Representations and Warranties.  

In order to induce the Agent and each Lender to enter into this Agreement and to
make the Loan evidenced by the Note, the Borrower represents and warrants to the
Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, its Subsidiaries
and the other Loan Parties is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests,
(v) whether such Subsidiary is a Material Subsidiary, Significant Subsidiary
and/or an Excluded Subsidiary and (vi) whether such Subsidiary is one of the
Guarantors designated by the Borrower to meet the requirements of the second
sentence of Section 7.12.(b). Except as disclosed in such Schedule, as of the
Agreement Date (i) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens (other than Permitted Liens), and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
on such Schedule, (ii) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the date
hereof, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Credit Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Credit Documents to which the Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Credit Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Credit Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

(f) Title to Properties; Liens. Each of the Borrower and its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, and (iii) has good title to all of its other properties and assets
reflected in the most recent financial statements referred to in the immediately
following subsection (k) (except as sold or otherwise disposed of since the date
thereof in the ordinary course of business), in each case under the immediately
preceding clauses (i), (ii) and (iii) free and clear of all Liens other than
Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness.

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Borrower, any Subsidiary or
any other Loan Party or any of its respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. Except as set forth on Schedule 6.1.(j), as of the
Agreement Date, none of the United States income tax returns of the Borrower,
its Subsidiaries or any other Loan Party is under audit. All charges, accruals
and reserves on the books of the Borrower and each of its Subsidiaries and each
other Loan Party in respect of any taxes or other governmental charges are in
accordance with GAAP.

(j) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2005, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the opinion thereon of
KPMG LLP, and (ii) the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries for the fiscal quarter ending March 31, 2006, and
the related unaudited consolidated statements of operations, cash flows and
shareholders’ equity of the Borrower and its consolidated Subsidiaries for the
fiscal quarter ending on such date. Such financial statements (including in each
case related schedules and notes) present fairly, in all material respects and
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or in the notes thereto, except as referred to or reflected or provided for in
said financial statements.

(k) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or performance of the Borrower
and its Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries
and the other Loan Parties is Solvent.

(l) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

(m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Credit Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

(n) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under any material provision of its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents. No event has occurred, which has not been remedied, cured or waived,
which, in any such case: (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by the Borrower, any
Subsidiary or any other Loan Party under any agreement (other than this
Agreement) or judgment, decree or order to which the Borrower or any Subsidiary
or other Loan Party is a party or by which the Borrower or any Subsidiary or
other Loan Party or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, taking into account all available insurance coverage and
indemnification rights, (i) the Borrower is not aware of, and has not received
notice of, any past, present, or future events, conditions, circumstances,
activities, practices, incidents, actions, or plans which, with respect to the
Borrower, its Subsidiaries and each other Loan Party, may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study, or investigation, based
on or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

(p) Investment Company; Public Utility Holding Company. Neither the Borrower nor
any Subsidiary nor any other Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Credit Document to which it is a party.

(q) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock.

(r) Affiliate Transactions. Except as permitted herein, neither the Borrower,
any Subsidiary nor any other Loan Party is a party to any transaction with an
Affiliate.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted, without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright or other proprietary
right of any other Person. The Borrower, each other Loan Party and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property. No claim has been asserted by any Person with respect to the use of
any such Intellectual Property by the Borrower, any other Loan Party or any
other Subsidiary, or challenging or questioning the validity or effectiveness of
any such Intellectual Property which could reasonably be expected to have a
Material Adverse Effect. The use of such Intellectual Property by the Borrower,
its Subsidiaries and the other Loan Parties, does not infringe on the rights of
any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of town and resort development, commercial and
industrial development, land sales, commercial real estate services and
forestry, together with other business activities incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with, pursuant to or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any Subsidiary or any other Loan Party in connection with, pursuant to or
relating in any way to this Agreement, present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Effective
Date, no fact is known to the Borrower which has had, or in the future is
reasonably likely to have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Agent and the Lenders.

(w) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.



    Section 6.2. Survival of Representations and Warranties, Etc.  

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Credit Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement. All representations and
warranties made under this Agreement and the other Credit Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.7. and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Credit
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Credit
Documents and the making of the Loan.

Article VII. Affirmative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:



    Section 7.1. Preservation of Existence and Similar Matters.  

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.



    Section 7.2. Compliance with Applicable Law and Material Contracts.  

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with (a) all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party which if not complied with would
give any other party to such Material Contract the right to terminate such
Material Contract.



    Section 7.3. Maintenance of Property.  

In addition to the requirements of any of the other Credit Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.



    Section 7.4. Conduct of Business.  

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on, their respective businesses as described in Section 6.1.(t).



    Section 7.5. Insurance.  

In addition to the requirements of any of the other Credit Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.



    Section 7.6. Payment of Taxes and Claims.  

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, could reasonably be expected to become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the Borrower, such Subsidiary or such other Loan Party, as applicable,
in accordance with GAAP.



    Section 7.7. Visits and Inspections.  

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall exist, in which case the exercise by the Agent or such Lender of its
rights under this Section shall be at the expense of the Borrower), as the case
may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and with the participation of the Borrower, its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance. If requested by the Agent at any time,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Borrower and any Subsidiary or any other Loan Party with its accountants if an
Event of Default exists.



    Section 7.8. Use of Proceeds.  

The Borrower shall use the proceeds of the Loan to retire and payoff certain
private placement debt issues of the Borrower.



    Section 7.9. Environmental Matters.  

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Borrower,
any Subsidiary or any other Loan Party shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party. The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions reasonably necessary to prevent the imposition of any
Liens on any of their respective properties arising out of or related to any
Environmental Laws.



    Section 7.10. Books and Records.  

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.



    Section 7.11. Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Credit Documents.



    Section 7.12. New Subsidiaries/Guarantors.  

(a) Requirement to Become Guarantor. Within 10 days of any Person (other than an
Excluded Subsidiary) becoming a Material Subsidiary after the Effective Date,
the Borrower shall deliver to the Agent each of the following items, each in
form and substance satisfactory to the Agent: (i) an Accession Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1.(a)(v) through (vii) and (ix) if such Material
Subsidiary had been one on the Effective Date; provided, however, promptly (and
in any event within 10 days) upon any Excluded Subsidiary ceasing to be subject
to the restriction which prevented it from becoming a Guarantor on the Effective
Date or delivering an Accession Agreement pursuant to this Section, as the case
may be, such Subsidiary shall comply with the provisions of this Section. Upon a
Lender’s written request, the Agent shall send to such Lender copies of each of
the foregoing items once the Agent has received all such items with respect to a
Material Subsidiary.

(b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary that
is not already a Guarantor to become a Guarantor by delivering to the Agent an
Accession Agreement executed by such Subsidiary and the other items required to
be delivered under the immediately preceding subsection (a). The Borrower shall
cause Subsidiaries that are not already Guarantors to become Guarantors in
accordance with the immediately preceding sentence in order to ensure that at
all times the amount of Adjusted Asset Value attributable to assets directly
owned by the Borrower and the Guarantors equals or exceeds 90.0% of Adjusted
Asset Value.

(c) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor (x) qualifies, or will qualify
simultaneously with its release from the Guaranty, as an Excluded Subsidiary or
(y) has ceased to be, or simultaneously with its release from the Guaranty will
cease to be, a Material Subsidiary; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under the immediately preceding
subsections (a) or (b); (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; and (iv) the Agent shall have received
such written request at least 10 Business Days prior to the requested date of
release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.



    Section 7.13. Exchange Listing.  

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

Article VIII. Information

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:



    Section 8.1. Quarterly Financial Statements.  

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).



    Section 8.2. Year-End Statements.  

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be (a) certified by the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon of independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified.



    Section 8.3. Compliance Certificate.  

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit “E” (a
“Compliance Certificate”) executed by the chief financial officer or other
Financial Officer of the Borrower: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in
Sections 9.1., 9.2. and 9.4. and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.
The Compliance Certificate calculated as of June 30, 2006 shall give pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loan funded on the Closing Date. Together with the delivery of
each Compliance Certificate, the Borrower shall deliver a report, in form and
detail reasonably satisfactory to the Agent, setting forth (x) a statement of
operations and statement of sources and uses, (y) a list of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any Subsidiary or any other Loan
Party filed with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange during the
immediately preceding fiscal quarter and (z) a list of all Properties acquired
by the Borrower, its Subsidiaries, and its Unconsolidated Affiliates since the
date of the delivery of the previous Compliance Certificate, such list to
identify such Property’s name, location, year built or acquired, anchor tenants,
amount of related mortgage Indebtedness, if any, and the maturity of such
mortgage Indebtedness, and the Net Operating Income for such Property.



    Section 8.4. Other Information.  

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants;

(b) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party (but only to the extent that such financial statements, reports,
proxy statements and press releases are not publicly available to the Agent and
the Lenders);

(c) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Borrower setting forth details as to such occurrence and the action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

(d) Litigation. To the extent a Responsible Officer of the Borrower is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the Borrower or any Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of the Borrower or any of
its Subsidiaries are being audited;

(e) Change of Management or Financial Condition. Prompt notice of any change in
the individuals comprising the Responsible Officers of the Borrower, any
Material Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, condition (financial or otherwise), results of operations
or performance of the Borrower, any Subsidiary or any other Loan Party which has
had or could reasonably be expected to have a Material Adverse Effect;

(f) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

(g) Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against the Borrower, any Subsidiary or any
other Loan Party or any of their respective properties or assets;

(h) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which, in
either case, could reasonably be expected to have a Material Adverse Effect;

(i) Diminution of Total Asset Value. Prompt notice if during any period of 12
consecutive months Total Asset Value shall decrease by more than 5.0% of Total
Asset Value as of the beginning of such 12-month period;

(j) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(k) Material Contracts. Promptly upon entering into any Material Contract after
the Agreement Date, a copy to the Agent of such Material Contract to the extent
not publicly available;

(l) Projections. Within 45 days after the end of a fiscal year, pro forma
financial information regarding the Borrower and its Subsidiaries for the next
fiscal year, including without limitation, projected covenant compliance for
each quarter in such fiscal year, EBITDA, sources and uses, capital
expenditures, projected Net Operating Income for each Property, and other income
and expenses; and

(m) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower or any of its Subsidiaries as
the Agent or any Lender may reasonably request.

Article IX. Negative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:



    Section 9.1. Financial Covenants.  

The Borrower shall not permit:

(a) Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Total
Asset Value, to exceed 0.50 to 1.00 at any time.

(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
the period of two consecutive fiscal quarters of the Borrower most recently
ending to (ii) Fixed Charges for such period, to be less than 2.50 to 1.00 at
any time.

(c) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis to
(ii) Total Asset Value, to exceed 0.30 to 1.00 at any time.

(d) Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis, to be less than 1.80 to 1.00 at any time.

(e) Minimum Net Worth. Tangible Net Worth at any time to be less than
$1,000,000,000.



    Section 9.2. Restricted Payments.  

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Borrower and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

(a) the Borrower may declare or make dividend payments or other distributions
payable solely in cash or its common stock to its shareholders consistent with
past practices;

(b) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or another Guarantor;

(c) the Borrower may repurchase its outstanding common stock; and

(d) St. Joe Finance Company may declare and make dividend payments or other
distributions or redemptions payable solely in cash to its shareholders that are
not the Borrower or a Guarantor; provided, that (x) the aggregate amount of such
payments shall not exceed $500,000 and (y) unless such payment is necessary for
St. Joe Finance Company to maintain its status as a real estate investment trust
at the time of any such payment no Default or Event of Default shall exist.

Notwithstanding the foregoing, if a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Borrower or any Subsidiary.



    Section 9.3. Indebtedness.  

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; provided,
however, if a Default or Event of Default shall exist, the Borrower and the
other Loan Parties may incur intercompany Indebtedness on and subject to the
terms of Section 9.5.(e) so long as such Indebtedness is owing by a Loan Party
to another Loan Party (other than the Borrower).



    Section 9.4. Certain Permitted Investments.  

The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries
(without duplication) to exceed 35.0% of Total Asset Value at any time:

(a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, with the value of such Investments being determined in accordance
with GAAP;

(b) Investments consisting of loans, advances or extensions of credit to, or
purchases or other acquisitions of any Indebtedness of, another Person not a
Subsidiary, with the value of such Investments being determined in accordance
with GAAP; and

(c) Investments in Construction.



    Section 9.5. Investments Generally.  

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately prior to such Investment, and after giving effect
thereto, no Default or Event of Default is or would be in existence and (ii) if
such Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary, and is not an Excluded Subsidiary, the terms and conditions
set forth in Section 7.12. are satisfied;

(c) Investments permitted under Section 9.4.;

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and the other Loan Parties
provided that (i) such Indebtedness is permitted by the terms of Section 9.3.;
(ii) such Indebtedness is subordinated in right and time of payment to the
Obligations and (iii) in the case of Indebtedness of the Borrower or any
Guarantor to St. Joe Finance Company, such Indebtedness shall be permitted only
so long as (A) St. Joe Finance Company remains at all times a Wholly Owned
Subsidiary of the Borrower, (B) the assets of St. Joe Finance Company consisting
of the instruments and general intangibles relating to such Indebtedness are and
remain subject to a first priority, perfected Lien pursuant to the Pledge
Agreement for the benefit of the Lenders and the other Creditors (as defined in
the Intercreditor Agreement) and (C) St. Joe Finance Company incurs no
Indebtedness to any Person other than the Borrower or any Guarantor;

(f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and

(g) any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.



    Section 9.6. Liens; Negative Pledges; Other Matters.  

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3., (y) which Indebtedness is secured by a Lien
permitted to exist under the Credit Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; (ii) in an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; (iii) Section 10.6 of the 2002 Note Agreements, of the
2004 Note Agreements, and of the 2005 Note Agreements, in each case, as in
effect on the Agreement Date; and (iv) Additional Note Purchase Agreements (as
defined in the Note Agreements) so long as any such Negative Pledge is on terms
substantially similar to the Negative Pledge contained in Section 10.6 of the
2002 Note Agreements, the 2004 Note Agreements, and the 2005 Note Agreements, in
each case, as in effect on the Agreement Date.

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any Subsidiary.



    Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than the Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately after and after giving
effect to such action, no Default or Event of Default is or would be in
existence; (ii) if the survivor entity is a Material Subsidiary (and not an
Excluded Subsidiary) within 5 Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an assumption agreement in form and substance satisfactory to the Agent pursuant
to which such survivor entity shall expressly assume all of such Loan Party’s
Obligations under the Credit Documents to which it is a party; (iii) within
30 days of consummation of such merger, the survivor entity delivers to the
Agent the following: (A) items of the type referred to in Sections 5.1.(a)(v)
through (viii) with respect to the survivor entity as in effect after
consummation of such merger (if not previously delivered to the Agent and still
in effect), (B) copies of all documents entered into by such Loan Party or the
survivor entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, (C) copies, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

(b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

(c) a Person may merge with and into the Borrower so long as (i) the Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower shall have given the
Agent and the Lenders at least 10 Business Days’ prior written notice of such
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (ii) (except that such prior notice shall not
be required in the case of the merger of a Subsidiary with and into the
Borrower); and

(d) the Borrower and each Loan Party may sell, transfer or dispose of assets
among themselves, and Subsidiaries that are not Loan Parties may sell, transfer
or dispose of assets among themselves and to the Borrower and the other Loan
Parties.



    Section 9.8. Fiscal Year.  

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.



    Section 9.9. Modifications to Material Contracts.  

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment or modification to any Material Contract which
could reasonably be expected to have a Material Adverse Effect.



    Section 9.10. Modifications of Organizational Documents.  

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.



    Section 9.11. Transactions with Affiliates.  

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of the business of the Borrower or any of its Subsidiaries
and upon terms which are no less favorable to the Borrower or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.



    Section 9.12. ERISA Exemptions.  

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

Article X. Default



    Section 10.1. Events of Default.  

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loan.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on the Loan or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Credit
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Credit Document to which it
is a party, and such failure shall continue for a period of 3 Business Days.

(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 8.4.(f) or in
Article IX. or (ii) the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Credit Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or any other Loan Party under
this Agreement or under any other Credit Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of the Borrower or any other Loan Party to the Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

(e) Indebtedness Cross-Default; Derivatives Contracts.

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable, within any applicable grace or cure period, the principal of,
or interest on, any Indebtedness (other than the Loan) having an aggregate
outstanding principal amount of $25,000,000 or more (“Material Indebtedness”);
or

(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or

(iv) there occurs under any Derivatives Contract an Early Termination Date (as
defined in such Derivatives Contract) resulting from (A) any event of default
under such Derivatives Contract as to which any Loan Party is the Defaulting
Party (as defined in such Derivatives Contract) or (B) any Termination Event (as
so defined) under such Derivatives Contract as to which any Loan Party is an
Affected Party (as so defined) and, in either event, the Derivatives Termination
Value owed by any Loan Party as a result thereof is $25,000,000 or more.

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Significant
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Significant Subsidiary or such
other Loan Party (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Credit Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, the Note or any other Credit Document or this
Agreement, the Note, the Guaranty or any other Credit Document shall cease to be
in full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Significant Subsidiary or any other
Loan Party, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against the Borrower, such Subsidiaries
and such other Loan Parties, $25,000,000 or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Significant Subsidiary
or any other Loan Party which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $10,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $10,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $10,000,000.

(l) Credit Documents. An Event of Default (as defined therein) shall occur under
any of the other Credit Documents.

(m) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.



    Section 10.2. Remedies Upon Event of Default.  

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loan and the Note at the time outstanding, and (ii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lender and the Agent under this Agreement, the Note or any of the
other Credit Documents shall become immediately and automatically due and
payable by the Borrower without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived by the Borrower.

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders, declare (1) the principal of, and
accrued interest on, Note at the time outstanding, and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Note or any of the other Credit
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower.

(b) Credit Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Credit Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.



    Section 10.3. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Credit
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due the Agent in respect of fees and expenses due under
Section 12.2.;

(b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

(c) payments of interest on the Loan to be applied for the ratable benefit of
the Lenders;

(d) payments of principal of the Loan to be applied for the ratable benefit of
the Lenders;

(e) amounts due the Agent and the Lenders pursuant to Sections 11.7. and 12.9.;

(f) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Credit Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.



    Section 10.4. Performance by Agent.  

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Credit Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Past-Due Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Credit Document.



    Section 10.5. Rights Cumulative.  

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Credit Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

Article XI. The Agent



    Section 11.1. Appointment and Authorization of Agent.  

(a) Each Lender hereby irrevocably (subject to Section 11.9) appoints,
designates and authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other
Credit Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Credit
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Credit Documents, or otherwise. All such rights, on behalf of
Agent or any Lender or Lenders, shall be held and exercised solely by and at the
option of Agent for the pro rata benefit of the Lenders. Such rights, however,
are subject to the rights of a Lender or Lenders, as expressly set forth in this
Agreement, to approve matters or direct Agent to take or refrain from taking
action as set forth in this Agreement. Except as expressly otherwise provided in
this Agreement or the other Credit Documents, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights, or taking or refraining from taking any actions which
Agent is expressly entitled to exercise or take under this Agreement and the
other Credit Documents, including, without limitation, (i) the determination if
and to what extent matters or items subject to Agent’s satisfaction are
acceptable or otherwise within its discretion, (ii) the making of Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article X or pursuant to any other Credit Document, and any action so taken or
not taken shall be deemed consented to by Lenders.

(c) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or Guarantor, no individual Lender or
group of Lenders shall have the right, and the Agent (irrespective of whether
the principal of the Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be exclusively entitled and empowered on
behalf of itself, and the Lenders, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Section 12.2 and allowed in
such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
Section 12.2.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of the Lenders except as approved by Requisite Lenders or to
authorize Agent to vote in respect of the claims of Lenders except as approved
by Requisite Lenders in any such proceeding.



    Section 11.2. Delegation of Duties.  

Agent may execute any of its duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultant experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.



    Section 11.3. Liability of Agent.  

No Agent-Related Persons shall (i) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Credit Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of Lenders for any recital, statement, representation or warranty made by
Borrower or any subsidiary or Affiliate of Borrower, or any officer thereof,
contained herein or in any other Credit Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document, or for any failure of Borrower or any
other party to any Credit Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of Borrower, Guarantor,
or any of their Affiliates.



    Section 11.4. Reliance by Agent.  

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to any party to the Credit Documents),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Requisite Lenders or all Lenders if required hereunder as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Credit Document in accordance with a request
or consent of the Requisite Lenders or such greater number of Lenders as may be
expressly required hereby in any instance, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders. In the
absence of written instructions from the Requisite Lenders or such greater
number of Lenders, as expressly required hereunder, Agent may take or not take
any action, at its discretion, unless this Agreement specifically requires the
consent of the Requisite Lenders or such greater number of Lenders.



    Section 11.5. Notice of Default.  

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default, unless Agent shall have received written notice from a Lender, or
Borrower referring to this Agreement, describing such Default that Agent
determines will have a Material Adverse Effect. Agent will notify Lenders of its
receipt of any such notice. Agent shall take such action with respect to such
Default as may be requested by the Requisite Lenders in accordance with
Article X; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default as it shall deem advisable
or in the best interest of Lenders.

Section 11.6. Credit Decision; Disclosure of Information by Agent.

(a) Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower, and Guarantor, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lenders as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
Guarantor, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower and Guarantor hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower, and Guarantor.

(b) Agent upon its receipt shall provide each Lender such notices, reports and
other documents expressly required to be furnished to Lenders by Agent herein.
To the extent not already available to a Lender, Agent shall also provide the
Lender and/or make available for the Lender’s inspection during reasonable
business hours and at the Lender’s expense, upon the Lender’s written request
therefor: (i) copies of the Credit Documents; (ii) such information as is then
in Agent’s possession in respect of the current status of principal and interest
payments and accruals in respect of the Loan; (iii) copies of all current
financial statements in respect of Borrower, any Guarantor or other person
liable for payment or performance by Borrower of any obligations under the
Credit Documents, then in Agent’s possession with respect to the Loan; and
(iv) other current factual information then in Agent’s possession with respect
to the Loan and bearing on the continuing creditworthiness of Borrower, or any
Guarantor, or any of their respective Affiliates; provided that nothing
contained in this Section shall impose any liability upon Agent for its failure
to provide a Lender any of such Credit Documents, information, or financial
statements, unless such failure constitutes willful misconduct or gross
negligence on Agent’s part; and provided further that Agent shall not be
obligated to provide any Lender with any information in violation of Law or any
contractual restrictions on the disclosure thereof (provided such contractual
restrictions shall not apply to distributing to a Lender factual and financial
information expressly required to be provided herein). Except as set forth
above, Agent shall not have any duty or responsibility to provide any Lenders
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower, or Guarantor or any of their respective Affiliates which may come into
the possession of any of Agent-Related Persons.



    Section 11.7. Indemnification of Agent.  

Whether or not the transactions contemplated hereby are consummated, Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), pro rata, and hold harmless each Agent-Related Person from
and against any and all Indemnified Costs incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Costs to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Requisite Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing, to
the extent that Agent is not reimbursed by or on behalf of Borrower, each Lender
shall reimburse Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney fees) incurred by Agent as described
in Section 12.2. The undertaking in this Section shall survive the payment of
all Indebtedness hereunder and the resignation or replacement of Agent.

Section 11.8 Agent in Individual Capacity.

Agent, in its individual capacity, and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any party to the Credit Documents
and their respective Affiliates as though Agent were not Agent hereunder and
without notice to or consent of Lenders. Lenders acknowledge that Borrower and
Bank of America, N.A. or its Affiliate have entered or may enter into Hedge
Agreements. A portion of the Loan may be funded to honor Borrower’s payment
obligations under the terms of such Hedge Agreements, and Lenders shall have no
right to share in any portion of such payments. Lenders acknowledge that,
pursuant to such activities, Bank of America, N.A. or its Affiliates may receive
information regarding any party to the Credit Documents, or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such parties or such parties’ Affiliates) and
acknowledge that Agent shall be under no obligation to provide such information
to them. With respect to its Pro Rata Share of the Loan, Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise such rights and powers as though it were not Agent, or party to
a Hedge Agreement, and the terms “Lender” and “Lenders” include Bank of America,
N.A. in its individual capacity.

Section 11.9 Successor Agent.

Agent may, and at the request of the Requisite Lenders as a result of Agent’s
gross negligence or willful misconduct in performing its duties under this
Agreement shall, resign as Agent upon 30 days’ notice to Lenders. If Agent
resigns under this Agreement, the Requisite Lenders shall appoint from among
Lenders a successor Agent for Lenders, which successor Agent shall be consented
to by the Borrower at all times other than during the existence of a Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Borrower, a successor Agent from among Lenders. Upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article and other applicable Sections
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor agent as provided for above.

Section 11.10 Approvals of Lenders.

If a Lender does not notify or inform Agent of whether or not it consents to, or
approves of or agrees to any matter of any nature whatsoever with respect to
which its consent, approval or agreement is required under the express
provisions of this Agreement or with respect to which its consent, approval or
agreement is otherwise requested by Agent, in connection with the Loan or any
matter pertaining to the Loan, within ten (10) Business Days (or such longer
period as may be specified by Agent) after such consent, approval or agreement
is requested by Agent, Lender shall be deemed to have given its consent,
approval or agreement, as the case may be, with respect to the matter in
question. Except where otherwise expressly provided in the Credit Documents, in
any instance where the approval, consent or the exercise of Agent’s or Lenders’
judgment is required, the granting or denial of such approval or consent and the
exercise of such judgment shall be (a) within the sole discretion of Agent or
Lenders; (b) deemed to have been given only by a specific writing intended for
the purpose given and executed by Agent or Lenders; and (c) free from any
limitation or requirement of reasonableness.

Section 11.11 Benefit.

The terms and conditions of this Article are inserted for the sole benefit of
Agent and Lenders; the same may be waived in whole or in part, with or without
terms or conditions, without prejudicing Agent’s or Lenders’ rights to later
assert them in whole or in part.

Article XII. Miscellaneous



    Section 12.1. Notices.  

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

     
The St. Joe Company
 

 
    245 Riverside Avenue, Suite 500

 
   
Jacksonville, Florida 32202
Attn: Stephen W. Solomon
Telephone:
Telecopy:
 

(904) 301-4348
(904) 301-4201
 
   
If to the Agent:
 


Overnight Address

Bank of America, N.A.

Mail Code FL1-400-06-10

101 East Kennedy Blvd., 6th Floor

Tampa, Florida 33602

Mail Address

Bank of America, N.A.

Mail Code FL1-400-06-10

P.O. Box 31590

Tampa, Florida 33631

Telephone: (813) 225-8487

Telecopy: (404) 532-2842 [Note: area code is correct]

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.



    Section 12.2. Expenses.  

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Credit Documents (including due diligence expenses and travel
expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of information
transmission systems in connection with the Credit Documents, (b) to pay or
reimburse the Agent and the Lenders for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Credit Documents, including the reasonable fees and disbursements of their
respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Agent pursuant to the Credit Documents, (c) to pay, and indemnify and
hold harmless the Agent and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Credit Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Credit Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Agent and the Lenders for
all their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1.(f) or 10.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loan outstanding
hereunder or otherwise Obligations owing hereunder.



    Section 12.3. Setoff.  

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.



    Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.  

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER CREDIT DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
CREDIT DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN FLORIDA AND ANY STATE COURT LOCATED IN
JACKSONVILLE OR TALLAHASSEE, FLORIDA, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS,
THE NOTES OR ANY OTHER CREDIT DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS, AND THE TERMINATION OF
THIS AGREEMENT.



    Section 12.5. Successors and Assigns.  

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer its portion of the Loan at, to or for
the account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Obligations
owing to such Lender; provided, however, (i) any such participating interest
must be for a constant and not a varying percentage interest and (ii) after
giving effect to any such participation by a Lender, the aggregate outstanding
principal balance under the Note held by it, in which it has not granted any
participating interests must be equal to at least $10,000,000. Except as
otherwise provided in Section 12.3., no Participant shall have any rights or
benefits under this Agreement or any other Credit Document. A Participant shall
not be entitled to receive any greater payment under Section 3.9. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.9. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.9.(c) as though
it were a Lender. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loan or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12.(c)). An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c). Upon
request from the Agent, a Lender shall notify the Agent of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder and that the requirements of
Section 3.9. (c) have been satisfied.

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default exists, the Borrower (which consent, in each
case, shall not be unreasonably withheld (it being agreed that the Borrower’s
withholding of consent to an assignment which would result in the Borrower
having to pay amounts under Section 3.12. shall be deemed to be reasonable)),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement and the Note, provided
however, (i) no such consent by the Borrower shall be required in the case of
any assignment to another Lender or any affiliate of such Lender or another
Lender and no such consent by the Agent shall be required in the case of any
assignment by a Lender to any affiliate of such Lender; and (ii)  each such
assignment shall be effected by means of an Assignment and Acceptance Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be a Lender party
to this Agreement with respect to the assigned interest as of the effective date
of the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so that new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders (the “Register”). The
Agent shall give each Lender and the Borrower notice of the assignment by any
Lender of its rights as contemplated by this Section. The Borrower, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register and copies
of each Assignment and Acceptance Agreement shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of the Loan and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such portion of the Loan and Notes shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.

(g) A Lender may furnish any information concerning the Borrower, any other Loan
Party or any of their respective Subsidiaries in the possession of such Lender
from time to time to Assignees and Participants (including prospective Assignees
and Participants) subject to compliance with Section 12.8.

(i) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

(j) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.



    Section 12.6. Amendments.  

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Credit Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Credit Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Credit Document or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Credit
Document, the written consent of each Loan Party a party thereto). Subject to
the foregoing, Agent may amend or waive any provision of this Agreement or any
other Credit Document, or consent to any departure by any party to the Credit
Documents therefrom which amendment, waiver or consent is intended to be within
Agent’s discretion or determination, or otherwise in Agent’s reasonable
determination shall not have a Material Adverse Effect.

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, the Loan or other Obligations;

(ii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.7) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, the Loan or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;

(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12.(c));

(viii) increase the number of Interest Periods permitted with respect to the
Loan under Section 2.3.

(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Credit Documents.

(d) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.10, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Credit Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(e) Agent and Lenders shall be entitled to amend (whether pursuant to a separate
intercreditor agreement or otherwise) any of the terms, conditions or agreements
set forth in Article XI or as to any other matter in the Credit Documents
respecting payments to Agent or Lenders or the required number of the Lenders to
approve or disapprove any matter or to take or refrain from taking any action,
without the consent of Borrower or any other person or the execution by Borrower
or any other person of any such amendment or intercreditor agreement.



    Section 12.7. Nonliability of Agent and Lenders.  

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Credit Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.



    Section 12.8. Confidentiality.  

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Credit
Document, is used only for the purposes of this Agreement and the other Credit
Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Credit Documents and
other transactions between the Agent or such Lender, as applicable, and the
Borrower, and who have agreed to keep such information confidential in
accordance with the terms of this Section, but in any event the Agent and the
Lenders may make disclosure: (a) to any of their respective affiliates (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section 12.8.); (b) as reasonably requested by any potential or
actual Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Credit
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section actually known to such Lender to be such a breach or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Affiliate who is not, to the actual knowledge of
the Agent or such Lender, subject to an agreement or duty of confidentiality
with respect thereto. Notwithstanding the foregoing, the Agent and each Lender
may disclose any such confidential information, without notice to the Borrower
or any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.



    Section 12.9. Indemnification.  

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.9. or
4.1. or expressly excluded from the coverage of such Section 3.9. or 4.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Credit Document or the transactions
contemplated thereby; (ii) the making of the Loan, or any portion thereof;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loan;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Credit Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment; (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
the Borrower against an Indemnified Party in respect of such Indemnified Party’s
breach of its obligations to the Borrower hereunder or (C) Indemnified Costs to
the extent arising directly out of or resulting directly from claims of one or
more Indemnified Parties against another Indemnified Party.

(b) The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Credit Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Credit
Document to which it is a party.



    Section 12.10. Termination; Survival.  

At such time as (a) none of the Lenders is obligated any longer under this
Agreement to make any Loan and (b) all Obligations (other than obligations which
survive as provided in the following two sentences) have been paid and satisfied
in full, this Agreement shall terminate. The indemnities to which the Agent and
the Lenders are entitled under the provisions of Sections 3.9., 4.1., 4.4.,
11.7., 12.2. and 12.9. and any other provision of this Agreement and the other
Credit Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Agent and the Lenders (i) notwithstanding
any termination of this Agreement, or of the other Credit Documents, against
events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.



    Section 12.11. Severability of Provisions.  

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. Dispute Resolution.

(a) Arbitration. Except to the extent expressly provided below, any Dispute
shall, upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below. In the event of any inconsistency, the Special Rules shall control.
The filing of a court action is not intended to constitute a waiver of the right
of Borrower or Lender, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of Lender involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.

(b) Special Rules.

(i) The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.

(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.

(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.

(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.

(c) Reservations of Rights. Nothing in this Agreement shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Agreement, or (ii) apply to or limit the right
of Agent or any Lender (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (C) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) to pursue
rights against a party to this Agreement in a third-party proceeding in any
action brought against such Lender or the Agent in a state, federal or
international court, tribunal or hearing body (including actions in specialty
courts, such as bankruptcy and patent courts). The Agent or any Lender may
exercise the rights set forth in clauses (A) through (D), inclusive, before,
during or after the pendency of any arbitration proceeding brought pursuant to
this Agreement. Neither the exercise of self help remedies nor the institution
or maintenance of an action for foreclosure or provisional or ancillary remedies
shall constitute a waiver of the right of any party, including the claimant in
any such action, to arbitrate the merits of the Dispute occasioning resort to
such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for arbitration of any
Dispute.

(d) Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Credit
Document, (iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

(e) JURY TRIAL WAIVER IN ARBITRATION. BY AGREEING TO THIS SECTION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

12.13 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

12.14 Forum.

Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the state in which the Agent is located, over
any Dispute. Borrower hereby irrevocably waives, to the fullest extent permitted
by Law, any objection that Borrower may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum. Borrower hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the state specified in the governing law section of
this Agreement may be made by certified or registered mail, return receipt
requested, directed to Borrower at its address for notice set forth in this
Agreement, or at a subsequent address of which the Agent or any Lender received
actual notice from Borrower in accordance with the notice section of this
Agreement, and service so made shall be complete five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of Agent or any
Lender to serve process in any manner permitted by Law or limit the right of
Agent or any Lender to bring proceedings against Borrower in any other court or
jurisdiction.

12.15 Waiver Of Jury Trial.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS NOT
SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND
LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON
SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.



    Section 12.16. Patriot Act.  

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.



    Section 12.17. Counterparts.  

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.



    Section 12.18. Obligations with Respect to Loan Parties.  

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.



    Section 12.19. Limitation of Liability.  

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Credit Documents, or any of the transactions contemplated by this Agreement or
any of the other Credit Documents. The Borrower hereby waives, releases, and
agrees not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Credit Documents, or any of
the transactions contemplated by this Agreement or financed hereby.



    Section 12.20. Entire Agreement.  

This Agreement, the Notes, and the other Credit Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.



    Section 12.21. Construction.  

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Credit Documents with its
legal counsel and that this Agreement and the other Credit Documents shall be
construed as if jointly drafted by the Agent, the Borrower and each Lender.

[Signatures on Following Pages]

2

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

         
THE ST. JOE COMPANY

 
By: /s/ Stephen W. Solomon
 
Print Name: Stephen W. Solomon
 
Title: Senior Vice President and Treasurer
 

[Signatures Continued on Next Page]

3

[Signature Page to Credit Agreement dated as of
July 28, 2006 with The St. Joe Company]

  BANK OF AMERICA, N.A., as Administrative Agent, and as a Lender By: /s/ Denise
M. Bell Print Name: Denise M. Bell Title: Senior Vice President
 
Commitment Amount:
$100,000,000.00**
** Bank of America’s Commitment Amount will be reduced upon syndication of the
Loan and the joinder of an additional Lender(s) to this Agreement, and will be
reduced by an amount equal to the aggregate commitment amount of such
additional Lender(s)
 
Lending Office:
101 East Kennedy Boulevard
Mail Code FL1-400-06-10, 6th Floor
Tampa, Florida 33602

[Signatures Continued on Next Page]

4

[Signature Page to Credit Agreement dated as of
July 28, 2006 with The St. Joe Company]

 
, as Lender
 
By:
 
Print Name:
 
Title:
 
Commitment Amount: $
 
Lending Office:

5

EXHIBIT “A”

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of      , 200     (the
“Agreement”) by and among      (the “Assignor”),      (the “Assignee”), and BANK
OF AMERICA, N.A., as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of July 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among The St. Joe Company (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of      , 200     (the “Assignment Date”), the
Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $     interest (such interest being the “Assigned
Commitment”) in and to the Assignor’s Commitment and all of the other rights and
obligations of the Assignor under the Credit Agreement, the Assignor’s Note and
the other Credit Documents (representing      % in respect of the aggregate
amount of all Lenders’ Commitments), including without limitation, a principal
amount of outstanding Loans equal to $     and all voting rights of the Assignor
associated with the Assigned Commitment, all rights to receive interest on such
amount of Loans and all facility and other Fees with respect to the Assigned
Commitment and other rights of the Assignor under the Credit Agreement and the
other Credit Documents with respect to the Assigned Commitment. The Assignee,
subject to the terms and conditions hereof, hereby assumes all obligations of
the Assignor as a Lender with respect to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation to make
the portions of the Loan to the Borrower with respect to the Assigned
Commitment, and the obligation to indemnify the Agent as provided in the Credit
Agreement (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Credit Documents, collectively, the “Assigned Obligations”). The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any Subsidiary or any other Loan Party, (ii) any
representations, warranties, statements or information made or furnished by the
Borrower, any Subsidiary or any other Loan Party in connection with the Credit
Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any other Credit Document or any other
document or instrument executed in connection therewith, or the collectibility
of the Assigned Obligations, (iv) the perfection, priority or validity of any
Lien with respect to any collateral at any time securing the Obligations or the
Assigned Obligations under the Notes or the Credit Agreement and (v) the
performance or failure to perform by the Borrower or any other Loan Party of any
obligation under the Credit Agreement or any other Credit Document to which it
is a party. Further, the Assignee acknowledges that it has, independently and
without reliance upon the Agent, or any affiliate or subsidiary thereof, the
Assignor or any other Lender and based on the financial statements supplied by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Credit Documents or pursuant to
any other obligation. Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default. The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $     , and that the Assignor is not in
default of its obligations under the Credit Agreement; and (ii) the outstanding
balance of the Loan owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $     ; and (b) it is the legal
and beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Credit
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Credit Documents as are delegated to the Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
and (d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Credit Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note. Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for the Loan, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the Assignment and
Acceptance Agreement contemplated herein, shall not be effective until (a) this
Agreement is executed and delivered by each of the Assignor, the Assignee, the
Agent, and if required under Section 12.5.(d) of the Credit Agreement, the
Borrower, and (b) the payment to the Assignor of the amounts, if any, owing by
the Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of
the amounts, if any, owing by the Assignor pursuant to Section 3 hereof. Upon
recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement with
respect to the Assigned Commitment and have the rights and obligations of a
Lender thereunder to the extent of the Assigned Commitment and (ii) the Assignor
shall relinquish its rights (except as otherwise provided in Section 12.10. of
the Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Credit Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

SECTION 17. INTERCREDITOR AGREEMENT. THE ASSIGNEE AGREES AND ACKNOWLEDGES THAT
THE RIGHTS AND REMEDIES OF THE AGENT AND THE LENDERS UNDER THE CREDIT DOCUMENTS
ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT. THE
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT AND
THAT BY BECOMING A LENDER THE ASSIGNEE IS BOUND BY THE TERM OF THE INTERCREDITOR
AGREEMENT APPLICABLE TO THE LENDERS.

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d) Section 18. Agreements of the Borrower. The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment. The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Credit Documents, including, but not limited to, the
right of a Lender to receive payments of principal and interest with respect to
the Assigned Obligations, and to the portion of the Loan made by the Lenders
after the date hereof and to receive the commitment and other Fees payable to
the Lenders as provided in the Credit Agreement. Further, the Assignee shall be
entitled to the indemnification provisions from the Borrower in favor of the
Lenders as provided in the Credit Agreement and the other Credit Documents. The
Borrower further agrees, upon the execution and delivery of this Agreement, to
execute in favor of the Assignee, and if applicable the Assignor, Notes as
required by Section 12.5.(d) of the Credit Agreement. Upon receipt by the
Assignor of the amounts due the Assignor under Section 2, the Assignor agrees to
surrender to the Borrower such Assignor’s Notes.]

[Signatures on Following Pages]

6

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.



      ASSIGNOR:



      [NAME OF ASSIGNOR]

By:
Name:
Title:




      ASSIGNEE:



      [NAME OF ASSIGNEE]

By:
Name:
Title:




    Accepted as of the date first written above.  



    AGENT:  



    BANK OF AMERICA, N.A., as Agent  

By:

Name:

Title:

[Signatures Continued on Following Page]

7



    [Include signature of the Borrower only if required under Section 12.5.(d)
of the Credit Agreement]  



    Agreed and consented to as of the date first written above.  



    BORROWER:  

THE ST. JOE COMPANY

By:

Name:

Title:

8

SCHEDULE 1

Information Concerning the Assignee



      Notice Address:

Telephone No.:
Telecopy No.:



      Lending Office:

Telephone No.:
Telecopy No.:



      Payment Instructions:

9

S.CONTEXHIBIT “B”

FORM OF GUARANTY

GUARANTY

THIS GUARANTY dated as of July 28, 2006, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) Bank of America, N.A., in its
capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of July 28, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among The St. Joe Company (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the Lenders.

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

WHEREAS, each Guarantor acknowledges that it has and will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor was and is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor as follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Total Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Credit Document,
including without limitation, the repayment of all principal of the Loan, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Total Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Total
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Total Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Total Obligations, (iii) any amendment or
waiver of, or consent to the departure from or other indulgence with respect to,
the Credit Agreement, any other Credit Document, or any other document or
instrument evidencing or relating to any Total Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Credit Agreement, any of the
other Credit Documents, or any other documents, instruments or agreements
relating to the Total Obligations or any other instrument or agreement referred
to therein or evidencing any Total Obligations or any assignment or transfer of
any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Credit Documents, or any other document, instrument or agreement referred
to therein or evidencing any Total Obligations or any assignment or transfer of
any of the foregoing;

(c) any furnishing to the Agent or the Lenders of any security for the Total
Obligations, or any sale, exchange, release or surrender of, or realization on,
any Collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Total Obligations, any security
therefor, or any liability of any other party with respect to the Total
Obligations, or any subordination of the payment of the Total Obligations to the
payment of any other liability of the Borrower or any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Total Obligations. The Lenders and the Agent
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Total
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Total Obligations or changing the interest rate that may
accrue on any of the Total Obligations; (b) amend, modify, alter or supplement
the Credit Agreement or any other Credit Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Total Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (f) apply any sum, by whomsoever paid or however realized,
to the Total Obligations in such order as the Lenders shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Credit Documents, as if the same were set forth herein
in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Credit Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Total Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Total Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Total Obligations, and the Agent or such
Lender repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body of competent jurisdiction, or
(b) any settlement or compromise of any such claim effected by the Agent or such
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Credit Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent or such Lender for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to the Agent or such
Lender.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Total Obligations have been indefeasibly paid and performed in
full. If any amount shall be paid to such Guarantor on account of or in respect
of such subrogation rights or other claims or causes of action, such Guarantor
shall hold such amount in trust for the benefit of the Agent and the Lenders and
shall forthwith pay such amount to the Agent to be credited and applied against
the Total Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Agent as collateral security
for any Total Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Credit Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Total Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Total Obligations. If an Event of Default shall exist,
then no Guarantor shall accept any direct or indirect payment (in cash, property
or securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Total Obligations have
been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Total
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Total Obligations are deemed to
have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Total Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that neither the
Agent nor any of the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE CREDIT DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN NORTH CAROLINA AND ANY STATE COURT LOCATED IN
CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS, THE TERMINATION OR EXPIRATION OF
ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Total Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Total Obligations or otherwise, the entries in such books and accounts shall
be deemed conclusive evidence of the amounts and other matters set forth herein,
absent manifest error. The failure of the Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Total Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Total Obligations) in
whose favor the provisions of this Guaranty also shall inure, and each reference
herein to each Guarantor shall be deemed to include such Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Total Obligation, or grant or sell participations in any
Total Obligations, to any Person without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Subject to Section 12.8. of the Credit Agreement, each
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “TOTAL OBLIGATIONS” AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Credit Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Credit
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Credit Documents, or any of
the transactions contemplated by Credit Agreement or financed thereby.

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

10

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 
 
280 Interstate North, L.L.C.
(Manager)
 
5660 NND, L.L.C.
(Manager)
 
Apalachicola Northern Railroad Company
(Senior Vice President)
 
Arvida Housing L.P., Inc.
(Senior Vice President)
 
Arvida Mid-Atlantic Homes, Inc.
(Senior Vice President)
 
C Ridge One, L.L.C.
(Manager)
 
Crooked Creek Real Estate Company
(Senior Vice President)
 
Crooked Creek Utility Company
(Senior Vice President)
 
Deer Point I & II, LLC
(Manager)
 
Georgia Timber, LLC
(Senior Vice President)
 
Georgia Wind I, LLC
(Manager)
 
Georgia Wind II, LLC
(Manager)
 
Georgia Wind III, LLC
(Manager)
 
McNeill Burbank Homes, LLC
(Senior Vice President)
 
Millenia Park One, L.L.C.
(Manager)
 
Monteith Holdings, LLC
(Senior Vice President)
 
Overlook I & II, LLC
(Manager)
 
Paradise Pointe, LLC
(Senior Vice President)
 
Park Point Land, LLC
(Manager)
 
PSJ Waterfront, LLC
(Manager)
 
Riverside Corporate Center, L.L.C.
(Manager)
 
Saussy Burbank, Inc.
(Senior Vice President)
 
SGW, Inc.
(Senior Vice President)
 
Southhall Center, L.L.C.
(Manager)
 
Southwood Real Estate, Inc.
(Senior Vice President)
 
St. James Island Utility Company
(Senior Vice President)
 
St. Joe Central Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe Commercial, Inc.
(Senior Vice President)
 
St. Joe Community Sales, Inc.
(Senior Vice President)
 
St. Joe Development, Inc.
(Senior Vice President)
 
St. Joe Finance Company
(Senior Vice President)
 
St. Joe Home Building, L.P.
By: St. Joe West Florida Contracting, Inc.,
General Partner
(Senior Vice President)
 
St. Joe Land Company
(Senior Vice President)
 
St. Joe Northeast Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe Residential Acquisitions, Inc.
(Senior Vice President)
 
St. Joe Resorts & Clubs, L.L.C.
(Manager)
 
St. Joe Terminal Company
(Senior Vice President)
 
St. Joe Timberland Company of Delaware, L.L.C.
(Senior Vice President)
 
St. Joe Towns & Resorts, L.P.
By: St. Joe/Arvida Company, Inc.,
General Partner
(Senior Vice President)
 
St. Joe Utilities Company
(Senior Vice President)
 
St. Joe West Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe-Southwood Properties, Inc.
(Senior Vice President)
 
St. Joe/Arvida Company, Inc.
(Senior Vice President)
 
Sunshine State Cypress, Inc.
(Senior Vice President)
 
Talisman Sugar Company
(Senior Vice President)
 
The Port St. Joe Marina, Inc.
(Senior Vice President)
 
Watercolor Vacation Rentals, Inc.
(Senior Vice President)
 
Watersound Vacation Rentals, Inc.
(Senior Vice President)

By:      
Stephen W. Solomon, as its Manager or Senior
Vice President, as the case may be


 
 
ST. JOE CAPITAL I, INC.
By:     
David F. Childers, III
President
 
RESIDENTIAL COMMUNITY TITLE COMPANY
By:     
Christine M. Marx
Vice President

     
Address for Notices:
 

c/o The St. Joe Company
245 Riverside Avenue, Suite 500
Jacksonville, Florida 32202
Attn: Stephen W. Solomon
Telephone:
Telecopy:
 



(904) 301-4348
(904) 301-4201
 
   

11

     
 
   
Agreed and Acknowledged:
 

 
   
BANK OF AMERICA, N.A., as Agent
 

 
   
By:
 

Name:
 

Title:
 

 
   

12

ANNEX 1

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of      , 200     , executed and delivered by
     , a      (the “New Guarantor”), in favor of (a) BANK OF AMERICA, N.A., in
its capacity as Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of July 28, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among The
St. Joe Company (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July 28, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent
and the Lenders and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Total Obligations (as defined in the Guaranty);

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

13

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

[NEW GUARANTOR]

By:
Name:
Title:


     
Address for Notices:
 

c/o The St. Joe Company
245 Riverside Avenue, Suite 500
Jacksonville, Florida 32202
Attn: Stephen W. Solomon
Telephone:
Telecopy:
 



(904) 301-4348
(904) 301-4201
 
   
Accepted:
 

 
   
BANK OF AMERICA, N.A., as Agent
 

 
   
By:
 

Name:
 

Title:
 


14

EXHIBIT “C”

FORM OF NOTE

Promissory Note

$100,000,000.00 July 28, 2006

FOR VALUE RECEIVED, The St. Joe Company, a Florida corporation (“Borrower”),
hereby promises to pay to the order of Bank of America, N.A., a national banking
association (together with any and all of its successors and assigns and/or any
other holder of this Note, “Lender”), without offset, in immediately available
funds in lawful money of the United States of America, at Post Office Box 31590,
Mail Code FL1-400-06-10, Tampa, Florida 33631, the principal sum of One Hundred
Million and 00/100 Dollars ($100,000,000.00) (or the unpaid balance of all
principal advanced against this Note, if that amount is less), together with
interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

Section 1.1 Payment Schedule and Maturity Date. Prior to maturity, accrued and
unpaid interest shall be due and payable as set forth in Section 2.2(b) of the
Credit Agreement. The entire principal balance of this Note then unpaid,
together with all accrued and unpaid interest and all other amounts payable
hereunder and under the other Loan Documents (as hereinafter defined), shall be
due and payable in full on the Termination Date (as defined in the Credit
Agreement).

Section 1.2 Extension Option. Lender shall grant a request by Borrower to extend
the Termination Date to July 31, 2007, upon and subject to the following terms
and conditions:

(a) Basic Conditions. Unless otherwise agreed by Lender in writing:

(i) Borrower shall request the extension, if at all, by written notice to Lender
not less than thirty (30) days prior to January 31, 2007.

(ii) At the time of the request, and at the time of the extension, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default.

(iii) At the time of the extension, all requirements set forth in Section 2.7 of
the Credit Agreement for extension of the Termination Date shall have been
satisfied.

(iv) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including all reasonable attorneys’
fees actually incurred by Lender; all such costs and expenses incurred up to the
time of Lender’s written agreement to the extension shall be due and payable
prior to Lender’s execution of that agreement (or if the proposed extension does
not become effective, then upon demand by Lender), and any future failure to pay
such amounts shall constitute a default under the Loan Documents.

Section 2 Loan Documents. This Note, the Credit Agreement of even date herewith
between the Borrower, the Lender (as administrative agent) and Banc of America
Securities LLC (as Sole Lead Arranger, as Sole Book Manager and as Sole
Syndication Agent) (as the same may from time to time be amended, restated,
modified or supplemented, the “Credit Agreement”) and all other documents now or
hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), as the same may from time to time be
amended, restated, modified or supplemented, are herein sometimes called
individually a “Loan Document” and together the “Loan Documents.” Capitalized
terms not defined herein shall have the meaning given to them in the Credit
Agreement.

Section 3.1 The Principal Debt from day to day outstanding which is not past due
shall bear interest at a rate per annum equal to the Interest Rate following
(computed as provided in Section 3.4 hereof) as applicable:

(a) On Base Rate Principal, on any day, the Base Rate; and

(b) On LIBOR Rate Principal, for the applicable Interest Period, the applicable
LIBOR Rate.

Section 3.2 Interest Rate Elections.

(a) Subject to the conditions and limitations in this Note and in the Credit
Agreement, Borrower may by written notice to Lender in the form specified by
Agent (a “Rate Election Notice”):

(i) Elect, for a new advance of funds, that such Principal Debt will be Base
Rate Principal, LIBOR Rate Principal or a combination thereof;

(ii) Elect to convert, on a LIBOR Business Day, all or part of Base Rate
Principal into LIBOR Rate Principal;

(iii) Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal; or

(iv) Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.

If, for any reason, an effective election is not made in accordance with the
terms and conditions of this Note for any principal advance or for any LIBOR
Rate Principal for which the corresponding Interest Period is expiring, or to
convert Base Rate Principal to LIBOR Rate Principal, then the sums in question
will be Base Rate Principal until an effective LIBOR Rate Election is thereafter
made for such sums.

(b) Each Rate Election Notice must be received by Lender not later than
10:00 a.m. on the applicable date as follows:

(i) With respect to an advance of or conversion to Base Rate Principal, one
(1) Business Day prior to the proposed date of advance or conversion; and

(ii) With respect to an advance of, conversion to or continuation of LIBOR Rate
Principal, three (3) LIBOR Business Days prior to the proposed date of advance,
conversion or continuation.

Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each Rate
Election Notice shall stipulate: (A) the amount of the advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion
or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period. All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Lender in writing in a form specified by Lender.

Section 3.3 General Conditions Precedent to LIBOR Rate Election. In addition to
any other conditions herein, a LIBOR Rate Election shall not be permitted if:

(a) An Event of Default has occurred and has not been waived by Lender or a
Potential Default has occurred and is continuing; or

(b) After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal would exceed the principal
face amount of this Note; or

(c) The requested LIBOR Rate Election would cause more than four (4) LIBOR Rate
Elections by Borrower to be in effect at any one time; or

(d) The amount of LIBOR Rate Principal requested in the LIBOR Rate Election is
other than $5,000,000.00 and integral multiples of $1,000,000.00 in excess of
that amount; or

(e) The requested interest period does not conform to the definition of Interest
Period herein; or

(f) Any of the circumstances referred to in Section 3.5 hereof shall apply with
respect to the requested LIBOR Rate Election or the requested LIBOR Rate
Principal.

Section 3.4 Computations and Determinations. All interest shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Lender shall determine
each interest rate applicable to the Principal Debt in accordance with this Note
and its determination thereof shall be conclusive in the absence of manifest
error. The books and records of Lender shall be conclusive evidence, in the
absence of manifest error, of all sums owing to Lender from time to time under
this Note, but the failure to record any such information shall not limit or
affect the obligations of Borrower under the Loan Documents.

Section 3.5 Unavailability of Rate. If, with respect to any LIBOR Rate Election,
or any LIBOR Rate Principal outstanding hereunder, Lender determines that no
adequate basis exists for determining the LIBOR Rate or that the LIBOR Rate will
not adequately and fairly reflect the cost to Lender of funding or maintaining
the applicable LIBOR Rate Principal for such Interest Period, or that any
applicable Law, or any request or directive (whether or not having the force of
law) of any Tribunal, or compliance therewith by Lender, prohibits or restricts
or makes impossible the making or maintaining of such LIBOR Rate Election or
LIBOR Rate Principal or the charging of interest on such LIBOR Rate Principal,
and Lender so notifies Borrower, then until Lender notifies Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the obligation
of Lender to permit such LIBOR Rate Election shall be suspended and (b) all
existing affected LIBOR Rate Principal shall automatically become Base Rate
Principal, either (i) on the last day of the corresponding Interest Period (if
Lender determines that it may lawfully continue to fund and maintain the
affected LIBOR Rate Principal to such day); or (ii) immediately (if Lender
determines that it may not lawfully continue to fund and maintain the affected
LIBOR Rate Principal to such day) and in such case Borrower will not be
obligated to pay any Consequential Loss imposed as a result thereof.

Section 3.6 Increased Cost and Reduced Return. If at any time after the date
hereof, Lender (which shall include, for purposes of this Section 3.6, any
corporation controlling Lender) determines that the adoption or modification of
any applicable Law regarding taxation, Lender’s required levels of reserves,
deposits, insurance or capital (including any allocation of capital requirements
or conditions), or similar requirements, or any interpretation or administration
thereof by any Tribunal or compliance by Lender with any of such requirements,
has or would have the effect of (a) increasing Lender’s costs related to the
Indebtedness, or (b) reducing the yield or rate of return of Lender on the
Indebtedness, to a level below that which Lender could have achieved but for the
adoption or modification of any such requirements, Borrower shall, within
fifteen (15) days of any request by Lender, pay to Lender such additional
amounts as (in Lender’s sole judgment, after good faith and reasonable
computation) will compensate Lender for such increase in costs or reduction in
yield or rate of return of Lender. No failure by Lender to immediately demand
payment of any additional amounts payable hereunder shall constitute a waiver of
Lender’s right to demand payment of any such amounts at any subsequent time.
Nothing herein contained shall be construed or shall so operate as to require
Borrower to pay any interest, fees, costs or charges greater than is permitted
by applicable Law.

Section 3.7 Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law. Accrued and unpaid
interest or past due amounts (including interest on past due interest) shall be
due and payable on demand, at a fluctuating rate per annum (the “Past Due Rate”)
equal to the interest rate currently being charged under this Note, whether such
rate is based on the Prime Rate or the Adjusted LIBOR Rate, plus four hundred
(400) basis points.

Section 3.8 Additional Defined Terms. In addition to other terms defined herein,
as used herein the following terms shall have the meanings indicated, unless the
context otherwise requires:

“Adjusted LIBOR Rate” means the quotient obtained by dividing (a) the applicable
London Interbank Offered Rate by (b) 1.00 minus the LIBOR Reserve Percentage.

"Applicable Margin” has the definition set forth in the Credit Agreement.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Margin” means the Applicable Margin (as defined herein).

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.

“Indebtedness” means any and all of the indebtedness to Lender evidenced,
governed or secured by or arising under this Note or any other Loan Document.

“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1), two (2) or three
(3) months thereafter, as elected by Borrower in the applicable Rate Election
Notice; provided that:

(i) Each Interest Period must commence on a LIBOR Business Day;

(ii) In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;

(iii) The last day for each Interest Period and the actual number of days during
the Interest Period shall be determined by Lender using the practices of the
London interbank market; and

(iv) No Interest Period shall extend beyond the Maturity Date, and any Interest
Period which begins before the Maturity Date and would otherwise end after the
Maturity Date shall instead end on the Maturity Date.

“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

“LIBOR Margin” means the Applicable Margin (as defined herein).

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.

“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Note.

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not Lender has any Eurocurrency liabilities or such
requirement otherwise in fact applies to Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.

“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.

“London Interbank Offered Rate” and “LIBOR” each mean, with respect to any
applicable Interest Period, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the Interest Period, for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the rate for that Interest Period will be determined by
such alternate method as reasonably selected by Lender.

“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.

“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Lender as its “prime rate,” it being understood and
agreed that such rate is set by Lender as a general reference rate of interest,
taking into account such factors as Lender may deem appropriate, that it is not
necessarily the lowest or best rate actually charged to any customer or a
favored rate, that it may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and that
Lender may make various business or other loans at rates of interest having no
relationship to such rate. If Lender (including any subsequent holder of this
Note) ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.

“Principal Debt” means the aggregate unpaid principal balance of this Note at
the time in question.

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

Section 4 Prepayment.

(a) Borrower may prepay the principal balance of this Note, in full at any time
or in part from time to time, provided that: (i) Lender shall have actually
received from Borrower prior irrevocable written notice (the “Prepayment
Notice”) of Borrower’s intent to prepay, the amount of principal which will be
prepaid (the “Prepaid Principal”), and the date on which the prepayment will be
made; (ii) each prepayment shall be in the amount of $5,000,000.00 or a larger
integral multiple of $1,000,000.00 (unless the prepayment retires the
outstanding balance of this Note in full); and (iii) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Lender under the Loan Documents on or before the date of prepayment but have not
been paid; and (v) no portion of LIBOR Rate Principal may be prepaid except on
the last day of the Interest Period applicable thereto, unless (X) the prior
written consent of Lender is obtained which consent, if given, shall provide,
without limitation, the manner and order in which the prepayment is to be
applied to the Indebtedness, or (Y) Borrower pays to Lender any Consequential
Loss as a result thereof, in accordance with Section 4(b) below. If this Note is
prepaid in full, any commitment of Lender for further advances shall
automatically terminate.

(b) Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lender in its judgment reasonably exercised (together,
“Consequential Loss”) incurred by Lender with respect to any LIBOR Rate,
including any LIBOR Rate Election or LIBOR Rate Principal as a result of: (i)
the failure of Borrower to make any payment on the date or in the amount
specified in any Prepayment Notice from Borrower to Lender; (ii) the failure of
Borrower to borrow, continue or convert into LIBOR Rate Principal on the date or
in the amount specified in any Rate Election Notice or other notice given by
Borrower to Lender; (iii) the early termination of any Interest Period for any
reason; or (iv) the payment or prepayment of any amount on a date other than the
date such amount is required or permitted to be paid or prepaid. Borrower agrees
to pay all Consequential Loss upon any prepayment of LIBOR Rate Principal,
whether voluntary or involuntary, whether effected by a credit bid at
foreclosure, or whether by reason of acceleration upon an Event of Default.
Notwithstanding the foregoing, the amount of the Consequential Loss shall never
be less than zero or greater than is permitted by applicable Law. Lender shall
provide a notice to Borrower setting forth Lender’s determination of any
Consequential Loss, which notice shall be conclusive and binding in the absence
of manifest error. Lender reserves the right to provide interim calculations of
such Consequential Loss in any notice of default or notice of sale for
information purposes, but the exact amount of such Consequential Loss shall be
calculated only upon the actual prepayment of LIBOR Rate Principal as described
herein. Lender shall have no obligation to purchase, sell and/or match funds in
connection with the funding or maintaining of the Loan or any portion thereof.
The obligations of Borrower under this Section shall survive any termination of
the Loan Documents and payment of this Note and shall not be waived by any delay
by Lender in seeking such compensation.

Section 5 Late Charges. If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity and other than a
prepayment described in any Prepayment Notice) within fifteen (15) days after
the date such payment is due, Borrower shall pay to Lender on demand a late
charge equal to four percent (4%) of the amount of such payment. Such fifteen
(15) day period shall not be construed as in any way extending the due date of
any payment. The late charge is imposed for the purpose of defraying the
expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other amount that Lender may be
entitled to receive or action that Lender may be authorized to take as a result
of such late payment.

Section 6 Certain Provisions Regarding Payments. All payments made under this
Note shall be applied as set forth in Section 3.1 of the Credit Agreement.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Lender of any
payment in an amount less than the amount then due on any indebtedness shall be
deemed an acceptance on account only, notwithstanding any notation on or
accompanying such partial payment to the contrary, and shall not in any way
(a) waive or excuse the existence of an Event of Default (as hereinafter
defined), (b) waive, impair or extinguish any right or remedy available to
Lender hereunder or under the other Loan Documents, or (c) waive the requirement
of punctual payment and performance or constitute a novation in any respect.
Payments received after 2:00 p.m. shall be deemed to be received on, and shall
be posted as of, the following Business Day. Whenever any payment under this
Note or any other Loan Document falls due on a day which is not a Business Day,
such payment may be made on the next succeeding Business Day.

Section 7 Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Note:

(a) Borrower fails to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal due under the terms of this Note.

(b) Borrower fails to pay when due any interest on this Note and such failure
continues for a period of 3 Business Days.

(c) Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable grace or cure period.

(d) An Event of Default (as therein defined) occurs under the Credit Agreement
or any other Loan Document (subject to any applicable grace or cure period).

Section 8 Remedies. Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise any one or more of the following rights, powers and
remedies:

(a) Lender may, subject to the provisions of the Credit Agreement, accelerate
the Termination Date and declare the unpaid principal balance and accrued but
unpaid interest on this Note, and all other amounts payable hereunder and under
the other Loan Documents, at once due and payable, and upon such declaration the
same shall at once be due and payable.

(b) Lender may set off the amount due against any and all accounts, credits,
money, securities or other property now or hereafter on deposit with, held by or
in the possession of Lender to the credit or for the account of Borrower,
without notice to or the consent of Borrower.

(c) Lender may exercise any of its other rights, powers and remedies under the
Loan Documents or at law or in equity.

Section 9 Remedies Cumulative. All of the rights and remedies of Lender under
this Note and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Lender of any one
or more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies. No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Lender to exercise, nor delay in
exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.

Section 10 Costs and Expenses of Enforcement. Borrower agrees to pay to Lender
on demand all costs and expenses incurred by Lender in seeking to collect this
Note or to enforce any of Lender’s rights and remedies under the Loan Documents,
including court costs and reasonable attorneys’ fees and expenses, whether or
not suit is filed hereon, or whether in connection with bankruptcy, insolvency
or appeal.

Section 11 Service of Process. Borrower hereby consents to process being served
in any suit, action, or proceeding instituted in connection with this Note by
(a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower and (b) serving a copy thereof upon Stephen W.
Solomon, c/o The St. Joe Company, 245 Riverside Avenue, Suite 500, Jacksonville,
Florida 32202, the agent hereby designated and appointed by Borrower as
Borrower’s agent for service of process. Borrower irrevocably agrees that such
service shall be deemed to be service of process upon Borrower in any such suit,
action, or proceeding. Nothing in this Note shall affect the right of Lender to
serve process in any manner otherwise permitted by law and nothing in this Note
will limit the right of Lender otherwise to bring proceedings against Borrower
in the courts of any jurisdiction or jurisdictions, subject to any provision or
agreement for arbitration or dispute resolution set forth in the Loan Agreement.

Section 12 Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.

Section 13 General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and each party executing
this Note as Borrower hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submit (and waive all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the state and county in
which payment of this Note is to be made for the enforcement of any and all
obligations under this Note and the other Loan Documents; (f) waive the benefit
of all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any title, security interest or lien taken by Lender to secure this Note is
invalid or unperfected; and (h) hereby subordinate to the Loan and the Loan
Documents any and all rights against Borrower and any security for the payment
of this Note, whether by subrogation, agreement or otherwise, until this Note is
paid in full. A determination that any provision of this Note is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision and the determination that the application of any provision of this
Note to any person or circumstance is illegal or unenforceable shall not affect
the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the state in which payment of this Note is to be made (without regard to any
principles of conflicts of laws) and applicable United States federal law.
Whenever a time of day is referred to herein, unless otherwise specified such
time shall be the local time of the place where payment of this Note is to be
made. The term “Business Day” shall mean a day on which Lender is open for the
conduct of substantially all of its banking business at its office in the city
in which this Note is payable (excluding Saturdays and Sundays). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”

Section 14 Notices. All notices, requests, consents, approvals or demands
(collectively, “Notice”) required or permitted by this Note to be given by any
party to any other party hereunder shall, unless specified otherwise, be in
writing (including facsimile (fax) transmission) and shall be given to such
party at its address or fax number set forth in the notice provisions of the
Credit Agreement, or at such other address or fax number as such party may
hereafter specify for the purpose by Notice to the other party. Each such Notice
shall be effective when actually received by the addressee or when the attempted
initial delivery is refused or when it cannot be made because of a change of
address of which the sending party has not been notified; provided, that notices
to Lender under Sections 3.1 through 3.8 hereof, inclusive, and notices of
changed address or fax number, shall not be effective until received.

Section 15 No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the maximum lawful rate from time to time in effect
and applicable to the Loan (the “Maximum Rate”) for so long as the Loan is
outstanding. The Lender may, in determining the Maximum Rate, take advantage of:
(i) the rate of interest permitted by Florida Statutes, Chapter 658, by reason
of both Section 687.12 Florida Statutes (“Interest rates; parity among licensed
lenders or creditors”) and 12 United States Code, Sections 85 and 86, and
(ii) any other law, rule, or regulation on effect from time to time, available
to Lender which exempts Lender from any limit upon the rate of interest it may
charge or grants to Lender the right to charge a higher rate of interest than
that allowed by Florida Statutes, Chapter 687.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES APPEAR ON NEXT PAGE]

15

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

Borrower:

THE ST. JOE COMPANY, a Florida corporation

By: [SEAL]
Name:
Title:


 
 
All Florida documentary stamp taxes, if any, due on this Note have been paid
directly to the Florida Department of Revenue.

16

EXHIBIT “D”

FORM OF OPINION OF COUNSEL

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

July 28, 2006

Bank of America, N.A.
50 N. Laura St., 17th Floor
Jacksonville, FL 32202
Attn: Denise M. Bell



    The Lenders party to the Credit Agreement referred to below  

Ladies and Gentlemen:

We have acted as counsel to The St. Joe Company, a corporation formed under the
laws of the State of Florida (the “Borrower”) in connection with the
negotiation, execution and delivery of that certain Credit Agreement dated as of
July 28, 2006 (the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Bank of America, N.A., as Agent (the “Agent”), and the other parties
thereto. We have also acted as counsel to each of the Guarantors listed on
Schedule 1 attached hereto (the “Guarantors”; together with the Borrower, the
“Loan Parties”), in connection with the Guaranty and the other Credit Documents
identified below to which they are party. Capitalized terms not otherwise
defined herein have the respective meaning given them in the Credit Agreement.

In these capacities, we have reviewed executed copies of the following:



  (a)   the Credit Agreement;



  (b)   the Notes;



  (c)   the Guaranty; and



  (d)   [list other applicable Credit Documents].

The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Credit Documents”.

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion. In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

1. The Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Florida, and has the power to execute
and deliver, and to perform its obligations under, the Credit Documents to which
it is a party, to own and use its assets, and to conduct its business as
presently conducted. The Borrower is qualified to transact business as a foreign
     in the following jurisdictions:      .

2. Each Guarantor is a [corporation, trust, partnership or limited liability
company, as applicable,] duly organized or formed, validly existing and in good
standing under the laws of the State of its organization or formation and has
the power to execute and deliver, and to perform its obligations under, the
Credit Documents to which it is a party, to own and use its assets, and to
conduct its business as presently conducted. Each Guarantor is qualified to
transact business as a foreign [corporation, trust, partnership or limited
liability company, as applicable,] in the indicated jurisdictions set forth on
Schedule I attached hereto.

3. Each Loan Party has duly authorized the execution and delivery of the Credit
Documents to which it is a party and the performance by such Loan Party of all
of its obligations under each such Credit Document.

4. Each Loan Party has duly executed and delivered the Credit Documents to which
it is a party.

5. Each Credit Document is a valid and binding obligation of each Loan Party
which is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as such enforceability may be limited by: (a) applicable
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(b) the fact that equitable remedies or relief (including, but not limited to,
the remedy of specific performance) are subject to the discretion of the court
before which any such remedies or relief may be sought.

6. The execution and delivery by each Loan Party of the Credit Documents to
which it is a party do not, and if each Loan Party were now to perform its
obligations under such Credit Documents, such performance would not, result in
any:

(a) violation of such Loan Party’s Organizational Documents;

(b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

(c) breach or violation of or default under, any agreement, instrument,
indenture or other document evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which a Loan Party or its assets is subject;

(d) creation or imposition of a lien or security interest in, on or against the
assets of such Loan Party under any agreement, instrument, indenture or other
document evidencing any indebtedness for money borrowed or any other material
agreement to which, to our knowledge, such Loan Party is bound or under which a
Loan Party or its assets is subject; or

(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, such Loan Party or its assets are subject.

7. The execution, delivery and performance by each Loan Party of each Credit
Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America or the States of Florida,      or
     .

8. To our knowledge, there are no judgments outstanding against any of the Loan
Parties or affecting any of their respective assets, nor is there any litigation
or other proceeding against any of the Loan Parties or its assets pending or
overtly threatened, could reasonably be expected to have a materially adverse
effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Credit
Documents.

9. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

10. No transfer, mortgage, intangible, documentary stamp or similar taxes are
payable by the Agent or the Lenders to the States of Florida or      or any
political subdivision thereof in connection with (a) the execution and delivery
of the Credit Documents or (b) the creation of the Indebtedness and the other
Obligations evidenced by any of the Credit Documents.

11. Assuming that Borrower applies the proceeds of the Loan as provided in the
Credit Agreement, the transactions contemplated by the Credit Documents do not
violate the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System of the United States of America.

12. The consideration to be paid to the Agent and the Lenders for the financial
accommodations to be provided to the Loan Parties pursuant to the Credit
Agreement does not violate any law of the States of Florida or      relating to
interest and usury.

This opinion is limited to the laws of the States of Florida,      and       and
the federal laws of the United States of America, and we express no opinions
with respect to the law of any other jurisdiction.

[Other Customary Qualifications/Assumptions/Limitations]

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

Very truly yours,

[NAME OF LAW FIRM]

By:

A Partner

17

SCHEDULE 1

Guarantors

         
Name
  Jurisdiction of Formation   Jurisdictions of
Foreign Qualification
 
       

18

S.CONT
EXHIBIT “E”

FORM OF COMPLIANCE CERTIFICATE

_______________, 200_

Bank of America, N.A.
50 N. Laura St., 17th Floor
Jacksonville, FL 32202
Attn: Denise M. Bell



    Each of the Lenders Party to the Credit Agreement referred to below  

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among The St. Joe Company (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Bank of America, N.A., as Agent (the “Agent”) and the
other parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the      of the Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

(4) The representations and warranties made or deemed made by the Borrower and
the other Loan Parties in the Credit Documents to which any is a party, are true
and correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Credit Documents.

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. and      of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

Name:
Title:

19

SCHEDULE 1

[Calculations to be Attached]

20